--------------------------------------------------------------------------------

EXHIBIT 10.35


ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
17th day of November, 2015, by and among Intelligent IT, Inc., a Delaware
corporation (“U.S. Purchaser”), Acrodex Inc., an Alberta corporation (“Canadian
Purchaser” and, together with U.S. Purchaser, “Purchaser”), PCM, Inc., a
Delaware corporation and the ultimate parent of Purchaser (“PCM”), Systemax
Inc., a Delaware corporation (“Systemax”), and TigerDirect, Inc., a Florida
corporation, TigerDirect CA, Inc., a corporation organized under the laws of
Ontario, Canada, Global Gov/Ed Solutions, Inc., a Delaware corporation, Infotel
Distributors Inc., a Delaware corporation, Tek Serv Inc., a Delaware
corporation, Global Computer Supplies, Inc., a New York corporation, SYX
Distribution Inc., a Delaware corporation, SYX Services Inc., a Delaware
corporation, SYX North American Tech Holdings, LLC, a Delaware limited liability
company, Software Licensing Center, Inc., a Florida corporation, and Pocahontas
Corp., a Delaware corporation (individually a “Seller” and collectively
“Sellers”).  Capitalized terms used but not defined herein are defined on
Exhibit A attached hereto and incorporated herein.


RECITALS


WHEREAS, Purchaser desires to purchase from the Sellers, and each Seller desires
to sell to Purchaser, the Purchased Assets (defined below), and Purchaser shall
assume from Sellers the Assumed Liabilities (defined below), on the terms and
conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE 1.
THE TRANSACTION


1.1          Purchased Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, Sellers shall sell, transfer, convey, assign and
deliver to Purchaser, and Purchaser shall purchase (and PCM shall cause
Purchaser to purchase) from Sellers, all of Sellers’ right, title and interest
in, to and under the assets, properties, goodwill and rights set forth below
(collectively, the “Purchased Assets”); provided that, in all instances, U.S.
Purchaser shall purchase only those Purchased Assets related to operations in
the United States and Canadian Purchaser shall purchase only those Purchased
Assets related to operations in Canada:


(a)       Leased Real Property.  All rights and interests in or to any
leaseholds and sub-leaseholds, purchase options, easements or licenses for real
property as set forth on Schedule 1.1(a) (the “Leased Real Property”);
 

--------------------------------------------------------------------------------

(b)      Personal Property.  All personal property, equipment, office
furnishings and furniture, supplies and other tangible personal property (i)
located in the facilities which are the subject of the Leased Real Property and
Real Property Subleases, (ii) used by the Transferred Employees in connection
with their employment with such Seller and (iii) used in the operation and
maintenance of all websites, the network and systems of the Business and
Purchased Assets (collectively, the “Personal Property”);


(c)       Personal Property Leases.  All rights in, to and under leases of
personal property, equipment, office furnishings and furniture, supplies and
other tangible personal property set forth on Schedule 1.1(c) (collectively, the
“Personal Property Leases”);


(d)       Deposits and Advances.  All security and other deposits in respect of
any Leased Real Property that is not subject to a Real Property Sublease;


(e)       Seller Contracts.  All rights in, to and under the Contracts set forth
on Schedule 1.1(e) (collectively, “Seller Contracts”), but in all cases
excluding any open purchase orders related to such Seller Contracts;
 
(f)        Intellectual Property.  All Intellectual Property Rights set forth on
Schedule 1.1(f) (collectively, “Seller Intellectual Property”);
 
(g)       Customer Data and Intangible Rights.  (a) with respect to the
Business, all of Sellers’ interest in and to the customer and prospective
customer lists and data (including purchasing history, credit and financing
information, contact information and any consents), telephone numbers, facsimile
numbers, email addresses, website addresses, social media accounts and similar
goodwill and intangible rights; and (b) with respect to Sellers’ consumer
customer and prospective customer data and intangible rights used in connection
with or generated by the web NATG business in Canada, all of Sellers’ interest
in and to the customer and prospective customer lists and data (including
purchasing history, credit and financing information , contact information and
any consents) and similar goodwill and intangible rights (including, without
limitation, customer and prospective customer data of Pocahontas Corp. (f/k/a
CircuitCity.com Inc.)); and
 
(h)      Claims.  All claims, rights in action, rights to tender claims or
demands, whether known or unknown, contingent or non-contingent, to the extent
related to proprietary information, trade secrets or other competitive
restrictions applicable to the Purchased Assets or the Transferred Employees.
 
1.2          Excluded Assets.  All assets of Sellers not specifically included
as Purchased Assets pursuant to Section 1.1 shall not be sold, assigned or
transferred pursuant to this Agreement and shall be retained by Sellers,
including without limitation, the assets of Sellers set forth on Schedule 1.2
(collectively, the “Excluded Assets”).  Purchaser acknowledges and agrees that
the Sellers may terminate Seller contracts which are not Purchased Assets other
than Seller contracts required to be maintained in order for the parties to
perform their respective obligations under this Agreement and the Transaction
Agreements.
 
1.3          Assumed Liabilities.  Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall assign and Purchaser shall assume (and
PCM shall cause Purchaser to assume) the Assumed Liabilities; provided that, in
all instances, U.S. Purchaser shall assume only those Assumed Liabilities
related to the operations in the United States and Canadian Purchaser shall
assume only those Assumed Liabilities related to the operations in Canada. 
Thereafter, Purchaser shall pay and discharge (and PCM shall cause Purchaser to
pay and discharge) all such Assumed Liabilities.  For the purposes of this
Agreement, the “Assumed Liabilities” shall mean only the following Liabilities
of Sellers:
 
2

--------------------------------------------------------------------------------

(a)       Any Liability arising after the Closing Date under the Seller
Contracts that have been made available to Purchaser in the VDR, but (i) only to
the extent such obligations arise or are to be satisfied after the Closing Date,
(ii) only to the extent such obligations do not arise from or relate to any
breach by a Seller of any provision of any of such Seller Contracts other than a
breach expressly disclosed to Purchaser hereunder on Section 6.5 of the Seller
Disclosure Schedule (if any), (iii) only to the extent such obligations do not
arise from or relate to any event, circumstance or condition occurring or
existing on or prior to the Closing Date that, with notice or lapse of time,
would constitute or result in a breach of any of such Seller Contracts other
than any such potential breach expressly disclosed to Purchaser hereunder on
Section 6.5 of the Seller Disclosure Schedule (if any), and (iv) subject to
subparts (i), (ii) and (iii) of this subsection, only to the extent such
obligations arise under Seller Contracts for which the full text of the Seller
Contract has been disclosed (it being understood that if the text of any such
Contract has not been disclosed to Purchaser or its Representatives due to
confidentiality or other restrictions (it being understood that disclosure
limited to Purchaser’s Representatives shall constitute valid disclosure
hereunder and any such Seller Contract so disclosed is hereby assumed by
Purchaser to the extent made available in the VDR) such Contract shall
constitute an Undisclosed Contract and shall be subject to the terms and
conditions of Section 1.5(b); and
 
(b)       Liabilities for accrued vacation and paid-time-off of any Transferred
Employees who become employees of Purchaser or an Affiliate of Purchaser on or
promptly following the Closing Date.
 
1.4          Excluded Liabilities.  Notwithstanding Section 1.3 or any other
provision of this Agreement, Purchaser shall not assume and shall not be liable
or responsible for any Liability that is not specifically identified as an
Assumed Liability (collectively, the “Excluded Liabilities”).  As between
Purchaser and Sellers, Sellers shall remain bound by and liable for all Excluded
Liabilities.
 

1.5 Non-Assignable Assets; Undisclosed Contracts.

 
(a)       Notwithstanding the foregoing, if any of the Seller Contracts or other
Purchased Assets are not assignable or transferable (each, a “Non-Assignable
Asset”) without the consent of, or waiver by, a third party (each, an
“Assignment Consent”), either as a result of the provisions thereof or
applicable Legal Requirements, and any of such Assignment Consents are not
obtained by a Seller on or prior to the Closing Date, then with respect to each
Non-Assignable Asset, Purchaser shall take all actions necessary to perform the
obligations under such Non-Assignable Assets and each Seller shall cooperate
with Purchaser in any reasonable arrangement designed to provide Purchaser with
all of the benefits of such Non-Assignable Asset as if an appropriate Assignment
Consent had been obtained, including, without limitation, by granting
sublicenses, conducting business under such Non-Assignable Assets in the name of
such Seller for the economic benefit of Purchaser (unless prohibited under the
terms of any such Non-Assignable Asset) and establishing other similar
arrangements.  Each Seller shall use its reasonable commercial efforts to obtain
the Assignment Consent as soon as reasonably practicable following the Closing. 
In such case, this Agreement and the related instruments of transfer shall not
constitute an assignment or transfer of such Non-Assignable Assets until the
requisite Assignment Consent is provided, at which time such assets shall be
deemed Purchased Assets for purposes of this Agreement without any further
action by Sellers.
 
3

--------------------------------------------------------------------------------

(b)       If any customer Contract of the Business (excluding any purchase order
or web order) or Canadian vendor Contract of the Business was not made available
to Purchaser in the VDR (each, an “Undisclosed Contract”), Sellers shall
maintain all Undisclosed Contracts for the benefit of Purchaser and not take any
action to terminate (or forgo any action which would result in a termination of)
any Undisclosed Contract until, with respect to each Undisclosed Contract,
Sellers have identified such Undisclosed Contract to Purchaser and provided
Purchaser at least ten days following such identification to elect to treat such
Undisclosed Contract as a Seller Contract hereunder, including as an Assumed
Liability (measured from the date of Purchaser’s election), which assumption by
Purchaser as an Assumed Liability may be limited solely to the Undisclosed
Contract’s application to the Business.
 

1.6 Certain Purchased Asset and Assumed Liability Transfers.

 
(a)       Notwithstanding anything in the Purchase Agreement to the contrary,
title to the following Purchased Assets shall not be transferred to Purchaser on
the Closing Date, but shall instead be transferred to Purchaser on the earlier
to occur of (i) the completion of Seller’s Inventory Liquidation, or (ii)
February 15, 2016 (the “Website Cutover Date”):
 
(i)         The URL www.TigerDirect.com and all URLs used in connection with the
operation of the TigerDirect website; the URL www.tigerdirect.ca, and all URLs
used in connection with the operation of the TigerDirect.ca website;  the URL
www.globalcomputer.com and all URLs used in connection with the operation of the
Global Computer website;  the URL www.infoteldistributors.com and all URLs used
in connection with the operation of the Infotel website; and the URL
www.globalgoved.com and all URLs used in connection with the operation of the
Global Gov Ed website (collectively, the “Continued Websites”);
 
(ii)        all software related to the Continued Websites; and
 
(iii)       the Cutover Contracts set forth on Schedule 1.1(e) of the Purchase
Agreement.
 
(b)      Notwithstanding anything in the Purchase Agreement to the contrary, the
Cutover Contracts shall not be assumed by Purchaser on the Closing Date, but
shall instead be assumed by Purchaser on the Website Cutover Date.  Any
Liability arising after the Website Cutover Date under the Cutover Contracts
that have been made available to Purchaser in the VDR shall be an Assumed
Liability, but (i) only to the extent such obligations arise or are to be
satisfied after the Website Cutover Date, (ii) only to the extent such
obligations do not arise from or relate to any breach by a Seller of any
provision of any of such Cutover Contract other than a breach expressly
disclosed to Purchaser hereunder on Section 6.5 of the Seller Disclosure
Schedule (if any), (iii) only to the extent such obligations do not arise from
or relate to any event, circumstance or condition occurring or existing on or
prior to the Website Cutover Date that, with notice or lapse of time, would
constitute or result in a breach of any of such Cutover Contracts other than any
such potential breach expressly disclosed to Purchaser hereunder on Section 6.5
of the Seller Disclosure Schedule (if any), and (iv) subject to subparts (i),
(ii) and (iii) of this subsection, only to the extent such obligations arise
under Cutover Contracts for which the full text of the Cutover Contract has been
disclosed (it being understood that if the text of any such Cutover Contract has
not been disclosed to Purchaser or its Representatives due to confidentiality or
other restrictions (it being understood that disclosure limited to Purchaser’s
Representatives shall constitute valid disclosure hereunder and any such Cutover
Contract so disclosed is hereby assumed by Purchaser to the extent made
available in the VDR) such Cutover Contract shall constitute an Undisclosed
Contract and shall be subject to the terms and conditions of Section 1.5(b).
 
4

--------------------------------------------------------------------------------

ARTICLE 2.
CONSIDERATION FOR TRANSFER
 
2.1          Purchase Price.  As full consideration for the sale, assignment,
transfer and delivery of the Purchased Assets by Sellers to Purchaser and the
other agreements set forth herein, Purchaser and PCM, jointly and severally,
shall pay to Sellers an aggregate amount of $14,000,000 (the “Purchase Price”).
 
2.2          Allocation of Purchase Price.  Purchaser shall deliver to Systemax
an allocation of the Purchase Price, including amounts treated as Liabilities
for Tax purposes (amongst the Purchased Assets and for the other agreements set
forth herein) within 90 days following the Closing Date (the “Allocation
Schedule”).  The Allocation Schedule to be delivered by Purchaser is intended to
comply with the requirements of Section 1060 of the Code.  If Systemax notifies
Purchaser in writing that it objects to one or more items reflected in the
Allocation Schedule, Systemax and Purchaser shall negotiate in good faith to
resolve such dispute; provided, however, that if Systemax and Purchaser are
unable to resolve any dispute with respect to the Allocation Schedule within 60
days following Purchaser’s delivery of the Allocation Schedule to Systemax, such
dispute shall be resolved by KPMG LLP (the “Independent Accounting Firm”). The
fees and expenses of such Independent Accounting Firm shall be borne equally by
Systemax and Purchaser.  The parties covenant and agree that (i) such Allocation
Schedule will be determined in an arm’s length negotiation and none of the
parties shall take a position on any Tax Return (including IRS Form 8594),
before any Tax Authority or in any Proceeding that is in any way inconsistent
with such Allocation Schedule without the written consent of the other parties
to this Agreement or unless specifically required pursuant to a determination by
an applicable Tax Authority; (ii) they shall cooperate with each other in
connection with the preparation, execution and filing of all Tax Returns related
to such Allocation Schedule; and (iii) they shall promptly advise each other
regarding the existence of any Tax audit or Proceeding related to such
Allocation Schedule.
 
5

--------------------------------------------------------------------------------

ARTICLE 3.
CLOSING; CONDITIONS
 
3.1          Closing; Time and Place.  The closing of the Transaction (the
“Closing”) shall occur remotely via the electronic exchange of signature pages
on the later of (i) December 1, 2015, or (ii) the third Business Day after the
day on which all of the conditions to closing set forth in this ARTICLE 3 are
satisfied or waived (other than conditions that are intended to be satisfied at
the Closing), or at such other date, time or place as the parties may agree (the
“Closing Date”).  The Closing shall be effective as of the Effective Time.
 
3.2          Purchaser’s Conditions.  Purchaser’s and PCM’s obligation to
consummate the Transaction, and to take the other actions required to be taken
by Purchaser at the Closing, is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Purchaser, in whole or in part, in writing):
 
(a)      Performance.  Each of the covenants and obligations that Sellers are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.
 
(b)      Accuracy of Representations and Warranties.  Sellers’ representations
and warranties in this Agreement must be accurate as of the Closing Date as if
made on the Closing Date (except representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of the specified date), except for any inaccuracies which, individually or in
the aggregate, would not have a Material Adverse Effect.
 
(c)       No Proceedings.  There must not have been commenced or threatened
against Purchaser, or against any Affiliate of Purchaser, any Proceeding by a
Governmental Authority (i) involving any challenge to, or seeking Damages or
other relief in connection with, the Transaction, or (ii) that may have the
effect of preventing, making illegal or otherwise materially interfering with
the Transaction.
 
(d)       Material Adverse Effect.  There shall not have been a Material Adverse
Effect.
 
(e)      Deliveries.  Sellers shall deliver the following items, duly executed
by Sellers, as applicable, all of which shall be in a form and substance
reasonably acceptable to Purchaser and Purchaser’s counsel:
 
(i)         A General Assignment and Bill of Sale covering all of the applicable
Purchased Assets, substantially in the form attached hereto as Exhibit B (the
“General Assignment and Bill of Sale”);
 
(ii)       An Assignment and Assumption Agreement, covering all of the Assumed
Liabilities, substantially in the form attached hereto as Exhibit C (the
“Assignment and Assumption Agreement”);
 
(iii)      A Noncompetition Agreement between Purchaser and Systemax,
substantially in the form attached hereto as Exhibit D (the “Noncompetition
Agreement”);
 
6

--------------------------------------------------------------------------------

(iv)      Complete and correct copies of all written Seller Contracts;
 
(v)       Release letters from creditors of any Seller, together with UCC
termination statements with respect to any financing statements filed against
any of the Purchased Assets, terminating all Encumbrances (including Tax liens)
other than Permitted Encumbrances on any of the Purchased Assets;
 
(vi)      All Customer Data in a reasonably accessible electronic file format
transferred via FTP;
 
(vii)    Subleases between a Purchaser and a Seller in substantially the forms
attached hereto as Exhibits E-1 through E-7 (collectively, the “Real Property
Subleases”);
 
(viii)    The Transition Service Agreement among Purchaser and SYX Distribution
Inc., SYX Services Inc., SYX Services Private LTD, Systemax Global Solutions,
Systemax Inc. and TigerDirect, Inc., in substantially the form attached hereto
as Exhibit F (the “Transition Services Agreement”);
 
(ix)      Certificates executed on behalf of each Seller by its President or its
Chief Executive Officer, certifying the matters in Sections 3.2(a) and 3.2(b);
 
(x)        Trademark assignment domain name transfer agreements, to effect the
transfer and assignment of the Seller Intellectual Property, in forms mutually
agreeable to Sellers and Purchaser (the “IP Assignment Agreements”);
 
(xi)      Certificates from the Secretary of State of Delaware, Florida or New
York, as applicable, dated no earlier than the fifth Business Day prior to the
Closing Date, as to the good standing of each Seller other than TigerDirect CA,
Inc.;
 
(xii)      A certificate of status from the Ministry of Government Services of
the Province of Ontario, dated no earlier than the fifth Business Day prior to
the Closing Date, as to the good standing of TigerDirect CA, Inc.;
 
(xiii)     A completed certification of non-foreign status pursuant to Section
1.1445-2(b)(2) of the Treasury regulations and IRS Form W-9 from each Seller;
 
(xiv)    Executed (but unfiled) certificates of amendment to the certificates of
incorporation or other organizational documents of each Seller, as applicable,
changing their respective names to names dissimilar to trade names constituting
Purchased Assets (including, without limitation, the names “Tiger” and “Global
Computer”), and executed (but unfiled) amendments to names consistent with the
preceding in the states or provinces where a Seller is qualified to do business
or has any pending application(s) to so qualify, all of which shall be filed by
Sellers promptly following the Closing;
 
(xv)      a Purchase Certificate issued by the Ontario Workplace Safety and
Insurance Board (“WSIB”) in respect of the Business, confirming that as at the
Effective Time, the WSIB has no claim against the Sellers for which the
Purchaser will be or could be liable in respect of any amounts payable pursuant
to the relevant workers compensation legislation in respect of the Business; and
 
7

--------------------------------------------------------------------------------

(xvi)     Such other certificates, instruments or documents required pursuant to
the provisions of this Agreement or otherwise necessary or appropriate to
transfer the Purchased Assets and Assumed Liabilities in accordance with the
terms hereof and consummate the Transaction, and to vest in Purchaser and its
successors and assigns full, complete, absolute, legal and equitable title to
the Purchased Assets, free and clear of all Encumbrances (other than Permitted
Encumbrances).
 
3.3          Sellers’ Conditions.  Sellers obligation to consummate the
Transaction, and to take the other actions required to be taken by Sellers at
the Closing, is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Sellers in whole or
in part, in writing):
 
(a)       Performance.  Each of the covenants and obligations that Purchaser or
PCM is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing must have been duly performed and complied with in all
material respects.
 
(b)      Accuracy of Representations and Warranties.  Each of Purchaser’s and
PCM’s representations and warranties in this Agreement must be accurate (i) in
all respects (in the case of any representation or warranty qualified by
materiality or a similar term); or (ii) in all material respects (in the case of
any representation or warranty not qualified by materiality or a similar term),
in each case as of the Closing Date (except representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of the specified date).
 
(c)      No Proceedings.  There must not have been commenced or threatened
against Systemax or any Seller any Proceeding by a Governmental Authority (i)
involving any challenge to, or seeking Damages or other relief in connection
with, the Transaction, or (ii) that may have the effect of preventing, making
illegal or otherwise materially interfering with the Transaction.
 
(d)      Deliveries.  Purchaser shall deliver, and PCM shall cause Purchaser to
deliver, the following items, duly executed by Purchaser, as applicable, all of
which shall be in a form and substance reasonably acceptable to Sellers and
Sellers’ counsel:
 
(i)         Wire transfers to the accounts designated by Sellers in the
aggregate amount of the Purchase Price;
 
(ii)        The Assignment and Assumption Agreement;
 
(iii)       The Noncompetition Agreement;
 
(iv)       The Real Property Subleases;
 
(v)        The IP Assignment Agreements;
 
8

--------------------------------------------------------------------------------

(vi)       The Transition Service Agreement;
 
(vii)      A certificate executed on behalf of Purchaser by its President or
Chief Executive Officer certifying the matters in Sections 3.3(a) and 3.3(b);
and
 
(viii)    Such other certificates, instruments or documents required pursuant to
the provisions of this Agreement or otherwise necessary or appropriate to
transfer the Purchased Assets and Assumed Liabilities in accordance with the
terms hereof and consummate the Transaction, and to cause Purchaser and its
successors and assigns to assume full responsibility and liability for the
Assumed Liabilities.
 
ARTICLE 4.
PRE-CLOSING COVENANTS
 
4.1          Sellers’ Conduct of the Business Prior to Closing.  From the date
of this Agreement until the Closing Date, except as provided on Schedule 4.1 or
in this Agreement, Sellers shall, and shall cause their respective officers,
directors, employees and agents, to use reasonable commercial efforts (without
any requirement to pay additional compensation) to keep intact and preserve all
rights in respect of the Purchased Assets and the Transferred Employees.
 
4.2          Restrictions on Sellers’ Conduct of the Business Prior to Closing. 
From the date of this Agreement until the Closing Date, except as provided on
Schedule 4.2, Sellers shall not, and shall cause their respective officers,
directors and employees, not to:
 
(a)       Enter into, create, voluntarily incur or assume any borrowings under
capital leases that are included in the Purchased Assets;
 
(b)       Sell, transfer, lease, license or otherwise encumber any of the
Purchased Assets, except for Encumbrances provided under existing lender
security arrangements arising in the ordinary course of business;
 
(c)       Violate, terminate or amend any Seller Contract;
 
(d)      Commence a Proceeding with respect to the Purchased Assets or Assumed
Liabilities other than for injunctive relief on the grounds that a Seller has
suffered immediate and irreparable harm not compensable in money damages if
Sellers have obtained the prior written consent of Purchaser, such consent not
to be unreasonably withheld, unless such Proceeding is against Purchaser, in
which case Purchaser consent is not required;
 
(e)       Fail to use reasonable commercial efforts to maintain the Purchased
Assets in good repair, order and condition, reasonable wear and tear excepted;
or
 
(f)        Enter into any Contract or agree, in writing or otherwise, to take
any of the actions described in Section 4.2(a) through (e) above, or any action
that would make any of its representations or warranties contained in this
Agreement untrue or incorrect in any material respect or prevent it from
performing or cause it not to perform its covenants hereunder.
 
9

--------------------------------------------------------------------------------

4.3          No Solicitation.  Until the earlier of (a) the Closing and (b) the
termination of this Agreement pursuant to its terms, Systemax shall not, and
shall cause its Affiliates (including Sellers) and Representatives not to,
directly or indirectly, (i) initiate, solicit or encourage (including by way of
furnishing information regarding the Business or the Purchased Assets or Assumed
Liabilities) any inquiries, or make any statements to third parties which may
reasonably be expected to lead to any proposal concerning the sale of the
Business or the Purchased Assets or Assumed Liabilities (whether by way of
merger, purchase of capital shares, purchase of assets or otherwise) (a
“Competing Transaction”); or (ii) hold any discussions or enter into any
agreements with, or provide any information or respond to, any third party
concerning a proposed Competing Transaction or cooperate in any way with, agree
to, assist or participate in, solicit, consider, entertain, facilitate or
encourage any effort or attempt by any third party to do or seek any of the
foregoing.  If at any time prior to the earlier of (x) the Closing and (y) the
termination of this Agreement pursuant to its terms, Systemax or any of its
Representatives are approached in any manner by a third party concerning a
Competing Transaction (a “Competing Party”), Systemax shall promptly inform
Purchaser regarding such contact and furnish Purchaser with a copy of any
inquiry or proposal, or, if not in writing, a description thereof, including the
name of such Competing Party, and Sellers shall keep Purchaser informed of the
status and details of any future notices, requests, correspondence or
communications related thereto.
 

4.4 Certain Notifications.

 
(a)      From the date hereof through the Closing, upon Purchaser’s reasonable
request, Systemax shall confer during normal business hours with one or more
designated Representatives of Purchaser to report material operational matters
and the general status of on-going operations of the Business.  Systemax shall
promptly notify Purchaser of any known material change in respect of the
Purchased Assets and shall keep Purchaser fully informed of such events.  Except
for matters described on Schedules 4.1 or 4.2, from the date of this Agreement
until the Closing, Systemax shall promptly notify Purchaser in writing regarding
any:
 
(i)        Any circumstance or event known to Systemax or any Seller that could
reasonably be expected to have a Material Adverse Effect;
 
(ii)       Fact, circumstance, event, or action known by Systemax or any Seller
(i) which, if known on the date of this Agreement, would have been required to
be disclosed in or pursuant to this Agreement; or (ii) the existence,
occurrence, or taking of which would result in any of the representations and
warranties of Sellers contained in this Agreement or in any Transaction
Agreement not being true and correct when made or at Closing;
 
(iii)       Breach of any covenant or obligation of any Seller hereunder; or
 
(iv)      Circumstance or event which will result in, or could reasonably be
expected to result in, the failure of any Seller to timely satisfy any of the
closing conditions specified in this Agreement.
 
(b)       From the date of this Agreement until the Closing, Purchaser shall
promptly notify Systemax in writing regarding any:
 
10

--------------------------------------------------------------------------------

(i)        Fact, circumstance, event, or action known by Purchaser (i) which, if
known on the date of this Agreement, would have been required to be disclosed in
or pursuant to this Agreement; or (ii) the existence, occurrence, or taking of
which would result in any of the representations and warranties of Purchaser or
PCM contained in this Agreement or in any Transaction Agreement not being true
and correct when made or at Closing;
(ii)        Breach of any covenant or obligation of Purchaser or PCM hereunder;
or
 
(iii)      Circumstance or event which will result in, or could reasonably be
expected to result in, the failure of Purchaser or PCM to timely satisfy any of
the closing conditions specified in this Agreement.
 
4.5         Updating the Seller Disclosure Schedule.  If any event, condition,
fact or circumstance that is required to be disclosed pursuant to Section 4.4
would require a change to the Seller Disclosure Schedule if the Seller
Disclosure Schedule were dated as of the date of the occurrence, existence or
discovery of such event, condition, fact or circumstance, then Systemax shall
promptly deliver to Purchaser an update to the Seller Disclosure Schedule
specifying such change and shall use its reasonable commercial efforts to remedy
same, as applicable, to the extent susceptible of remedy; provided, however,
that no such update shall be deemed to supplement or amend the Seller Disclosure
Schedule for the purpose of (i) determining the accuracy of any of the
representations and warranties of Sellers in this Agreement or (ii) determining
whether any of the closing conditions set forth in ARTICLE 3 have been
satisfied.
 

4.6 Access to Information.

 
(a)       From the date of this Agreement until the Closing, Systemax shall (i)
permit Purchaser and its Representatives upon reasonable prior request to have
reasonable access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of Sellers, to all premises,
properties, personnel, Persons having business relationships with Sellers
related to the Purchased Assets, books, records (including Tax records),
contracts, and documents of or pertaining to the Purchased Assets; (ii) furnish
Purchaser with all financial, operating and other data and information related
to the Business (including copies thereof), as Purchaser may reasonably request;
and (iii) otherwise cooperate and assist, to the extent reasonably requested by
Purchaser, with Purchaser’s investigation of the Business, the Purchased Assets
and the Assumed Liabilities; in each of the foregoing cases to the extent
related to the Business, the Purchased Assets or the Assumed Liabilities.
Notwithstanding the foregoing, Purchaser shall not contact directly or
indirectly any Systemax or Seller Representatives nor any suppliers, licensees,
customers and distributors of or to the Business, other than Larry Reinhold, Tex
Clark, Eric Lerner or Martin Wolf), without the prior consent of Larry Reinhold.
No information or knowledge obtained in any investigation pursuant to this
Section 4.6 shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Transaction.
 
(b)      In furtherance of the foregoing, Systemax shall, and shall cause its
Representatives and Affiliates to, at Purchaser’s expense, use commercially
reasonable efforts to assist Purchaser, PCM and their respective Representatives
and Affiliates with the preparation of audited financial statements of the
Business as may be required by Regulation S-K and Regulation S-X under the
Securities Act of 1933, as amended, to be filed by PCM with the Securities and
Exchange Commission in connection with or as a result of the Transaction.
 
11

--------------------------------------------------------------------------------

4.7          Reasonable Commercial Efforts.  From the date of this Agreement
until the Closing, each of Systemax and Sellers on the one hand, and PCM and
Purchaser on the other hand, shall use their respective reasonable commercial
efforts to cause to be fulfilled and satisfied all of the other party’s
conditions to Closing set forth in ARTICLE 3.
 
4.8          Purchaser Replacement Guaranties. In connection with Sellers
obtaining the consents for the assignment of the Leased Real Property (or
consent to sublease pursuant to the Real Property Subleases), Purchaser or PCM
shall provide replacement guaranties in form and substance similar to the
guaranties being terminated by Sellers and otherwise satisfactory to the
respective landlords.  No Seller shall terminate any such guaranty prior to the
valid assignment of the Leased Real Property to Purchaser (or prior to receiving
consent to sublease pursuant to the Real Property Subleases).
 
ARTICLE 5.
TERMINATION
 
5.1          Circumstances for Termination.  At any time prior to the Closing,
this Agreement may be terminated by written notice explaining the reason for
such termination (without prejudice to other remedies which may be available to
the parties under this Agreement or pursuant to any Legal Requirement):
 
(a)       by the mutual written consent of Purchaser and Seller;
 
(b)      by Purchaser if (i) Sellers have not satisfied all of the closing
conditions set forth in Section 3.2 hereof prior to December 31, 2015 (the “Drop
Dead Date”), and (ii) neither Purchaser nor PCM is, on the date of termination,
in material breach of any material provision of this Agreement; or
 
(c)       by Sellers if (i) Purchaser has not satisfied all of the closing
conditions set forth in Section 3.3 hereof on or prior to the Drop Dead Date,
and (ii) Sellers are not, on the date of termination, in material breach of any
material provision of this Agreement.
 
5.2          Effect of Termination.  If this Agreement is terminated in
accordance with Section 5.1, all obligations of the parties hereunder after the
date of such termination shall terminate; provided, however, that nothing herein
shall relieve any party from Liability for the pre-termination breach of any of
its covenants or agreements set forth in this Agreement.
 
ARTICLE 6.
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Subject to Section 11.9, except as disclosed in any publicly available current,
quarterly or annual report filed by Systemax with the Securities and Exchange
Commission since January 1, 2015 and before the date of this Agreement (the “SEC
Filings”), or as specifically set forth on Schedule 6 (the “Seller Disclosure
Schedule”) attached to this Agreement, Sellers, jointly and severally, hereby
represent and warrant as of the date of this Agreement and as of the Closing
Date (without limiting any other representations or warranties made by Sellers
in this Agreement or any other Transaction Agreement) to Purchaser and PCM as
follows, and Sellers agree and acknowledge that each of Purchaser and PCM is
relying upon the representations and warranties in connection with the
Transaction:
 
12

--------------------------------------------------------------------------------

6.1          Organization, Good Standing, Qualification.  Each Seller (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization; (ii) is duly qualified, licensed or
registered to conduct business and is in corporate and Tax good standing under
the laws of each jurisdiction in which the operation of the Purchased Assets,
the employment of its employees or the ownership or leasing of its properties
(including the Leased Real Property and the Personal Property) requires such
qualification, license or registration; and (iii) has full corporate power and
authority required to own, lease and operate its assets and to carry on its
business (including the Business) as now being conducted, except with respect to
clause (ii) where the absence thereof would not have a Material Adverse Effect. 
Section 6.1 of the Seller Disclosure Schedule sets forth each jurisdiction in
which each Seller is qualified, licensed or registered to conduct business as a
foreign organization. Systemax (i) is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, (ii) is duly
qualified, licensed or registered to conduct business and is in Tax good
standing under the laws of each jurisdiction in which the operation of its
business, the employment of its employees or the ownership or leasing of its
properties requires such qualification, and (iii) has full corporate power and
authority required to own, lease and operate its assets and to carry on its
business (including the Business) as now being conducted, except with respect to
clauses (ii) where the absence thereof would not have a Material Adverse Effect.
 

6.2 Charter Documents

 
(a)       Systemax has delivered to Purchaser accurate, correct and complete
copies of (i) the certificate of incorporation, bylaws and other organizational
documents, if any, of each Seller, including all amendments thereto, as
presently in effect; and (ii) copies of all books of account and other financial
records of the Business.
 
(b)      No Seller is in violation of any of the provisions of its certificate
of incorporation, bylaws, other organizational documents, if any, or resolutions
adopted by its board of directors or equity holders, and no condition or
circumstance exists that likely would (with or without notice or lapse of time)
constitute or result directly or indirectly in such a violation.
 
6.3          Authority; Binding Nature of Agreements.  This Agreement has been
duly and validly executed and delivered by Systemax and each Seller.  Each of
this Agreement and the other Transaction Agreements to which it is a party
constitutes the legal, valid and binding obligation of Systemax and each Seller,
as applicable, enforceable against it in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar Legal Requirements and equitable principles related to or limiting
creditors’ rights generally and by general principles of equity.
 
6.4          No Conflicts; Consents.  Except as set forth on Section 6.4 of the
Seller Disclosure Schedule, the execution, delivery and performance by Sellers
and Systemax of this Agreement or any other Transaction Agreement to which it is
a party does not and will not (with or without notice or lapse of time):
 
13

--------------------------------------------------------------------------------

(a)       contravene, violate or result in any breach of (i) any of the
provisions of any Seller’s or Systemax’s certificate of incorporation, bylaws or
other organizational documents, if any; (ii) the corporate resolutions of any
Seller or Systemax; (iii) any of the terms or requirements of any Governmental
Approval held by a Seller or Systemax or that otherwise relates to the Business
or any of the Purchased Assets or Assumed Liabilities, assuming compliance with
the matters and actions required hereunder with respect thereto including as set
forth in Section 6.4(e) and assuming Purchaser’s compliance with the matters and
actions required under Section 7.3; or (iv) any provision of any Purchased
Contract; except with respect to clauses (iii) and (iv) where such
contravention, violation or breach would not have a Material Adverse Effect;
 
(b)      assuming compliance by Sellers with the matters and actions required
hereunder with respect thereto including as set forth in Section 6.4(e) and by
Purchaser with respect to the matters and actions required hereunder with
respect thereto including as set forth in Section 7.3, give any Governmental
Authority or other Person the right to (i) challenge the Transaction; (ii)
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which any Seller, Systemax or any of the Purchased Assets or Assumed
Liabilities, is subject; (iii) declare a default of, exercise any remedy under,
accelerate the performance of, cancel, terminate, modify or receive any payment
under any Purchased Contract; or (iv) revoke, suspend or modify any Governmental
Approval; in each such case except as would not have a Material Adverse Effect;
 
(c)       cause any Seller or Purchaser to become subject to, or to become
liable for the payment of, any Tax, or cause any of the Purchased Assets to be
reassessed or revalued by any Tax Authority or other Governmental Authority;
 
(d)       result in the imposition or creation of any material Encumbrance upon
or with respect to any of the Purchased Assets; or
 
(e)       require a Seller to obtain any Consent or make or deliver any filing
or notice to a Governmental Authority, other than (i) compliance with any
applicable requirements of the Exchange Act and any other state, provincial or
federal securities laws, (ii) compliance with any applicable requirements of the
New York Stock Exchange, and (iii) any actions or filings the absence of which
would not have a Material Adverse Effect.
 

6.5 Material Contracts.

 
(a)      Other than (x) any “material contract” (as such term is defined in Item
601(b)(10) of Regulation S-K under the 1933 Act) filed or incorporated by
reference as an exhibit to the SEC Filings, (y) any Excluded Asset, Section 6.5
of the Seller Disclosure Schedule sets forth an accurate, correct and complete
list of all Contracts related to the Business to which any of the descriptions
set forth below may apply:
 
(i)         Person`al Property Leases, any Contract for Leased Real Property,
Contracts affecting any Seller Intellectual Property and material Governmental
Approvals;
 
14

--------------------------------------------------------------------------------

(ii)       Any Contract obligating a Seller to sell or deliver any product or
service at a price which does not cover the cost (including labor, materials and
production overhead (but taking into account vendor funding and/or back end
rebates)) plus the customary profit margin associated with such product or
service;
 
(iii)       Any Contract relating to any royalty arrangement;
 
(iv)      Any Contract (other than customer purchase orders) with a Business
customer generating revenues in excess of $50,000 in the past 12 months; and
 
(v)       Any proposed arrangement of a type that, if entered into, would be a
Contract described in any of (i) through (iv) above.
 
(b)      Sellers have made available in the VDR accurate, correct and complete
copies of all Purchased Contracts (or written summaries of the material terms
thereof, if not in writing), including all amendments, supplements,
modifications and waivers thereof.
 
(c)       Each Purchased Contract is currently valid and in full force and
effect, and is enforceable by the applicable Seller in accordance with its
terms.
 
(d)      No Seller nor, to the Knowledge of Sellers, any third party, is in
default under any Purchased Contract, except for any default that would not have
a Material Adverse Effect.  To the Knowledge of Sellers, no breaches of Seller
Contracts by any Seller would, in the aggregate, have a Material Adverse
Effect.  No event has occurred, and, to the Knowledge of Sellers, no
circumstance or condition exists, that might (with or without notice or lapse of
time) (a) result in a violation or breach of any of the provisions of any
Purchased Contract; (b) give any Person the right to declare a default or
exercise any remedy under any Purchased Contract; (c) give any Person the right
to accelerate the maturity or performance of any Purchased Contract, or to
cancel, terminate or modify any Purchased Contract; or (d) otherwise have a
Material Adverse Effect in connection with any Purchased Contract, except in any
of the foregoing cases as would not have a Material Adverse Effect.  No Seller
has waived any of its rights under any Purchased Contract.
 
(e)      To the Knowledge of Sellers, each Person against which a Seller has or
may acquire any rights under any Purchased Contract is able to satisfy such
Person’s material obligations and liabilities to such Seller.
 
(f)       The performance of the Purchased Contracts will not result in any
violation of or failure by any Seller to comply with any Legal Requirement.
 
6.6          Customers.  Section 6.6 of the Seller Disclosure Schedule sets
forth a true and correct list of the 25 largest customers of the Business by
dollar amount as of (i) December 31, 2014; and (ii) September 30, 2015.  To the
Knowledge of Sellers, no such customer plans to terminate its relationship with
the Business or reduce the amount of business conducted with the Business.
 
15

--------------------------------------------------------------------------------

6.7 Title; Condition of Assets.

 
(a)       The applicable Seller has good and marketable title to, is the
exclusive legal and equitable owner of and has the unrestricted power and right
to sell, assign and deliver the Purchased Assets (except as set forth on Section
6.4, Section 6.7 or Section 6.9 of the Seller Disclosure Schedule).  The
Purchased Assets are free and clear of all Encumbrances of any kind or nature
except as set forth on Section 6.7 of the Seller Disclosure Schedule and other
than Permitted Encumbrances.  Upon Closing, Purchaser will acquire exclusive,
good and marketable title or license to or a valid leasehold interest in (as the
case may be) the Purchased Assets and no restrictions will exist on Purchaser’s
right to resell, license or sublicense any of the Purchased Assets or Assumed
Liabilities or engage in the Business consistent with its operation prior to
Closing (except as set forth on Section 6.7 of the Seller Disclosure Schedule).
 
(b)      The tangible Purchased Assets are (i) in good operating condition and
repair, ordinary wear and tear excepted; (ii) suitable and adequate for
continued use in the manner in which they are presently being used; and (iii)
adequate to meet all present requirements of the Business.
 

6.8 Real Property.

 
(a)       Section 6.8 of the Seller Disclosure Schedule sets forth an accurate,
correct and complete list of each lease or license pursuant to which Sellers
lease or license the use of any real property used in the Business.  Sellers
have good and valid leasehold interest in the Leased Real Property and are in
possession of the Leased Real Property purported to be leased or licensed under
the corresponding lease Contract.
 
(b)      Sellers do not currently own, and have not in the past five years
owned, any real or immovable property used in the operation of the Business,
other than as described on Section 6.8 of the Seller Disclosure Schedule (which
property was sold in 2014).
 
6.9          Intellectual Property.  Except as set forth on Section 6.9 of the
Seller Disclosure Schedule, Schedule 1.2 or where the absence of which would not
have a Material Adverse Effect, and subject to Permitted Encumbrances:
 
(a)      In the past 5 years, no Seller has used any Intellectual Property
Rights material to the conduct of the Business other than (i) licenses contained
in vendor marketing agreements entered into in the ordinary course of business,
(ii) licenses used to service PCS, (iii) web content/web services agreements
entered into in the ordinary course of business, and (iv) Intellectual Property
Rights listed on Section 6.9 of the Seller Disclosure Schedule.  Sellers (i)
own, beneficially (and with respect to Seller Intellectual Property that is
Registered Intellectual Property, of record), and hold the entire right, title
and interest in and to the Seller Intellectual Property, free and clear of any
Encumbrance except Permitted Encumbrances; and (ii) own beneficially the Trade
Secrets and confidential business information included in the Seller
Intellectual Property and Customer Data, free and clear of any Encumbrance; and
upon the consummation of the assignment and transfer provided for herein,
Sellers will have assigned and transferred to Purchaser all their right, title
and interest in and to such Seller Intellectual Property and Customer Data free
and clear of any Encumbrance except Permitted Encumbrances.  To the Knowledge of
the Sellers, the Seller Intellectual Property does not infringe any rights of
any nature whatsoever of others.  No Proceeding is pending in which any Seller
is named as a party, or, to the Knowledge of Sellers, has been threatened in
writing against a Seller, nor has any claim been asserted or threatened in
writing (by or against a Seller), which involves any Intellectual Property
Rights of or used by Sellers.  No Seller is the subject of any judgment, Order,
writ, injunction or decree of any court or Governmental Authority, or any
arbitrator, nor has any Seller entered into, nor is it a party to, any Contract
(other than as listed on Section 6.9 of the Seller Disclosure Schedule) which
restricts or impairs the use of any of Seller Intellectual Property or Customer
Data.
 
16

--------------------------------------------------------------------------------

6.10        Employees and Consultants. Except as set forth on Section 6.10 of
the Seller Disclosure Schedule:
 
(a)       No Transferred Employee (as defined in Section 9.1) has been granted
the right to continued employment by such Seller or to any material compensation
following termination of employment with such Seller except for Canadian
employees, none of whom have contractual entitlements on termination other than
the right to reasonable notice at common law.  As of the date hereof, to the
Knowledge of any Seller, and other than as contemplated by this Agreement, no
Transferred Employee intends to terminate his or her employment or other
engagement with such Seller, nor does such Seller have a present intention to
terminate the employment or engagement of any such Person.  Section 6.10 of the
Seller Disclosure Schedule sets forth an accurate, correct and complete list as
of the date hereof of all (i) Transferred Employees, including each Transferred
Employee’s name, title or position, present annual compensation (including
bonuses, commissions and deferred compensation, as well as severance payments,
termination pay and other special compensation of any kind paid to, accrued with
respect to, or that would be payable to (in whole or in part, whether with or
without the passage of time) such Transferred Employee), accrued and unused paid
vacation and other paid time off, including accrued overtime entitlements (as of
September 30, 2015), status as full-time or part-time, location of employment,
years of service, interests in any incentive compensation plan, and estimated
entitlements to receive supplementary retirement benefits or allowances (whether
pursuant to a Contract or otherwise) and (ii) individuals who are currently
performing services for Sellers related to the Business who are classified as
“consultants” or “independent contractors” and who are set forth on Schedule
9.1(a).  Section 6.10 of the Seller Disclosure Schedule sets forth all (i)
increases in any such Transferred Employee’s wage or salary since January 1,
2015 and (ii) increases or changes in any other benefits or insurance
collectively provided to any such Transferred Employees since January 1, 2015. 
No Transferred Employee is eligible for payments that would constitute
“parachute payments” under Section 280G of the Code.
 
(b)      There are no material claims, disputes or controversies pending or, to
the Knowledge of Sellers, threatened involving any Transferred Employee or group
of Transferred Employees, other than routine human resources disputes,
controversies or claims (including worker’s compensation claims) involving
Transferred Employees where the potential exposure to a Seller is less than
$10,000.  No Seller has suffered or sustained any work stoppage and no such work
stoppage is threatened.
 
(c)      No Transferred Employee (other than with respect to employees employed
in Canada, pursuant to requirements of Canadian statutory or common law) has any
enforceable agreement as to length of notice or severance payment required to
terminate his or her employment.

17

--------------------------------------------------------------------------------

(d)      Each independent contractor or consultant of any Seller who provides
service to the Business has been properly classified by such Seller as an
independent contractor, and since January 1, 2010, no Seller has received any
notice from any Governmental Authority disputing such classification.
 
(e)       All amounts due or accrued for all salary, wages, bonuses,
commissions, paid vacation or other paid leave to Transferred Employees, and all
other benefits under the Employee Benefit Plans, have either been paid or are
accurately reflected in the Sellers’ books and records.
 
(f)        Each Seller has materially complied with all Legal Requirements
related to the employment of its Transferred Employees, including provisions
related to wages, hours, leaves of absence, equal opportunity, pay equity,
employment equity, occupational health and safety, workers’ compensation,
severance, employee handbooks or manuals, collective bargaining and the payment
of social security and other Taxes.
 
(g)       No Seller has any collective bargaining agreements with any of its
employees.  Within the past three years, there has been no labor union
organizing or election activity pending or, to the Knowledge of Sellers,
threatened with respect to any Seller.
 
(h)       There is no collective agreement in force with respect to the Business
or the Transferred Employees nor is there any Contract with any employee
association in respect of the Business or the Transferred Employees.  No trade
union, council of trade unions, employee bargaining agency or affiliated
bargaining agent holds bargaining rights with respect to any of the Transferred
Employees or has applied or, to the Knowledge of Sellers, threatened to apply to
be certified as the bargaining agent of the Transferred Employees.  No Seller
has, and no Seller is, engaged in any unfair labour practice and no unfair
labour practice complaint, grievance or arbitration proceeding is pending or, to
the Knowledge of Sellers, threatened against Sellers pursuant to applicable
labour legislation except as disclosed on Schedule 6.12 or Schedule 6.14 of the
Seller Disclosure Schedule or for immaterial employee grievance matters arising
in the ordinary course of business.
 
(i)        No trade union has applied to have a Seller declared a common or
related employer pursuant to applicable labour legislation in any jurisdiction
in which a Seller carries on business.
 
(j)        There are no outstanding assessments or other amounts due or owing
pursuant to any workplace safety and insurance legislation and no Seller has
been reassessed in any material respect under such legislation during the past
four years and, to the Knowledge of Sellers, no audit of the Business is
currently being performed pursuant to any applicable workplace safety and
insurance legislation.  Sellers have provided to the Purchaser all orders and
inspection reports under applicable occupational health and safety legislation
(“OHSA”) relating to the Business received in the past three years.  There are
no charges pending under OHSA in respect of the Business.  Sellers have complied
in all material respects with any orders issued under OHSA in respect of the
Business and there are no appeals of any orders under OHSA currently
outstanding.
 
18

--------------------------------------------------------------------------------

6.11        Employee Benefit Plans.  Systemax’s and Seller’s Employee Benefit
Plans have been maintained in all material respects in accordance with their
terms and all applicable Legal Requirements.  None of the Sellers nor any Member
of the Controlled Group maintains or contributes to, or has ever maintained or
contributed to, any Defined Benefit Plan or Multiemployer Plan.  No Employee
Benefit Plan is or is intended to be a “registered pension plan”, “deferred
profit sharing plan”, a “registered retirement savings plan”, a “retirement
compensation arrangement” or a “tax-free savings account” as such terms are
defined in the Income Tax Act (Canada).  None of the Employee Benefit Plans
provide for retiree or post-termination benefits or for benefits to retired or
terminated employees or to the beneficiaries or dependents of retired or
terminated employees.  Nothing contained in any of the Employee Benefit Plans
will obligate Purchaser to provide any benefits to employees, former employees
or beneficiaries of employees or former employees, or to make any contributions
to any plans from and after the Closing, or could subject Purchaser, directly or
indirectly, to any Liability, contingent or otherwise, with respect to any
Employee Benefit Plan.
 

6.12 Compliance with Laws.

 
(a)       Sellers are and at all times in the past five years have been, in
compliance with each Legal Requirement that is applicable to the Business, any
Purchased Assets or any Assumed Liabilities, other than as would not have a
Material Adverse Effect, and no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time)
constitute, or result directly or indirectly in, a default under, a breach or
violation of, or a  failure to comply with, any such Legal Requirement, other
than as would not have a Material Adverse Effect.  No Seller has received any
notice from any third party regarding any actual, alleged or potential violation
of any such Legal Requirement that has not been finally resolved prior to the
date hereof.
 
(b)      To the Knowledge of Sellers, no Governmental Authority has proposed or
is considering any Legal Requirement that may affect the Business, the Purchased
Assets or the Assumed Liabilities, or Sellers’ rights thereto, except to the
extent that any such Legal Requirement, if adopted or otherwise put into effect,
individually or in the aggregate, will not have a Material Adverse Effect.
 

6.13 Governmental Approvals.

 
(a)      Sellers have all material Governmental Approvals that are necessary in
connection with Sellers’ ownership and use of the Purchased Assets and Sellers’
operation of the Business, except for any the absence of which would not have a
Material Adverse Effect.  With respect to the Business, Sellers have made all
filings with, and given all notifications to, all Government Authorities as
required by all applicable material Legal Requirements, except for any the
absence of which would not have a Material Adverse Effect.  Each such material
Governmental Approval, filing and notification is valid and in full force and
effect, and there is not pending or, to the Knowledge of Sellers, threatened any
Proceeding which could result in the suspension, termination, revocation,
cancellation, limitation or impairment of any such material Governmental
Approval, filing or notification.  No violations have been recorded in respect
of any such material Governmental Approvals, and to the Knowledge of Sellers,
there is no meritorious basis therefor.  No fines or penalties are due and
payable in respect of any such material Governmental Approval or any violation
thereof.
 
19

--------------------------------------------------------------------------------

(b)      Sellers have delivered to Purchaser accurate and complete copies of all
of the material Governmental Approvals, filings and notifications required for
the operation of the Business, including all renewals thereof and all amendments
thereto.  All material Governmental Approvals are freely assignable to
Purchaser.
 

6.14 Proceedings and Orders.

 
(a)      There is no Proceeding pending or, to the Knowledge of Sellers,
threatened against or affecting the Purchased Assets, the Assumed Liabilities or
the Business, or Sellers’ rights relating thereto, except as disclosed in
Section 6.14 of the Seller Disclosure Schedule and except for any which is an
Excluded Asset.  To the Knowledge of Sellers, no event has occurred, and no
condition or circumstance exists, that might directly or indirectly give rise to
or serve as a basis for the commencement of any such Proceeding.  If requested
by Purchaser, Sellers will make available to Purchaser true, accurate and
complete copies of all pleadings, correspondence and other documents in Sellers’
possession relating to any such Proceeding.
 
(b)       Neither Sellers, nor any of Sellers’ properties, assets (including the
Purchased Assets), operations or businesses (including the Business), nor any of
Sellers’ rights relating to any of the foregoing, are subject to any Order or
any proposed Order.
 

6.15 Environmental Matters.

 
(a)       Sellers are in material compliance with all Environmental Laws
applicable to the Business, which compliance includes, but is not limited to,
the possession by Sellers of all Governmental Approvals required under all such
Environmental Laws, and compliance with the terms and conditions thereof. 
Sellers have not received any written communication, whether from a Governmental
Authority, citizens group, employee or otherwise, that alleges that any Seller
is not in such full compliance, and, to the Knowledge of Sellers, there are no
circumstances that may prevent or interfere with such full compliance in the
future.  All Governmental Approvals currently held by Sellers pursuant to all
Environmental Laws and related to the Business are identified on Section 6.15(a)
of the Seller Disclosure Schedule.
 
(b)       There is no Environmental Claim related to the Business pending or, to
the Knowledge of Sellers, threatened against any Seller or against any person or
entity whose liability for any Environmental Claim a Seller has retained or
assumed either contractually or by operation of Legal Requirement.
 
(c)       To the Knowledge of Sellers, there are no past or present actions,
activities, circumstances, conditions, events or incidents related to the
Business that may result in liability of any Seller, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that could form the basis of any
Environmental Claim against any Seller or against any person or entity whose
liability for any Environmental Claim any Seller has retained or assumed either
by Contract or by operation of applicable Legal Requirement, or that could
otherwise result in any costs or Liabilities to such Seller under an
Environmental Law.
 
20

--------------------------------------------------------------------------------

(d)       To the Knowledge of Sellers, no Materials of Environmental Concern are
present on or under any Leased Real Property in excess of applicable
Environmental Law limits.
 
(e)       Without in any way limiting the generality of the foregoing, to the
Knowledge of Sellers, (i) all on-site and off-site locations where the Business
has stored, disposed or arranged for the disposal of Materials of Environmental
Concern are identified on Section 6.15(e)(i) of the Seller Disclosure Schedule,
(ii) all underground storage tanks, and the capacity and contents of such tanks,
located on any Leased Real Property are identified on Section 6.15(e)(ii) of the
Seller Disclosure Schedule, (iii) except as set forth on Section 6.15(e)(iii) of
the Seller Disclosure Schedule, there is no asbestos contained in or forming
part of any Leased Real Property, and (iv) except as set forth on Section
6.15(e)(iv) of the Seller Disclosure Schedule, no polychlorinated biphenyls or
polychlorinated biphenyl-containing items are used or stored at any Leased Real
Property.
 
(f)        Sellers have provided to Purchaser all assessments, reports, data,
results of investigations or audits, and other information that is in the
possession of or reasonably available to Sellers regarding environmental matters
pertaining to the environmental condition of the Business or the compliance (or
noncompliance) of the Business with any Environmental Laws.
 
(g)       Sellers are not required by virtue of the Transaction, or as a
condition to the effectiveness of the Transaction, (i) to perform a site
assessment for Materials of Environmental Concern, (ii) to remove or remediate
Materials of Environmental Concern, (iii) to give notice to or receive approval
from any Governmental Authority pursuant to any Environmental Law, or (iv) to
record or deliver to any Person any disclosure document or statement pertaining
to environmental matters.
 

6.16 Taxes.

 
(a)       Sellers have timely filed all Tax Returns with respect to the Business
that they were required to file, and such Tax Returns are true, correct and
complete in all respects.  All Taxes shown to be payable on such Tax Returns or
on subsequent assessments with respect thereto have been paid in full on a
timely basis, and no other Taxes are payable by Sellers related to the Business
with respect to any period ending prior to the date of this Agreement, whether
or not shown due or reportable on such Tax Returns, other than Taxes for which
adequate accruals have been provided in Sellers’ financial statements.  Sellers
have no Liability for unpaid Taxes accruing after the Interim Balance Sheet
Date, except for Taxes incurred in the ordinary course of business.  There are
no liens for Taxes on the properties of Sellers, other than liens for Taxes not
yet due and payable.
 
(b)      Section 6.16(b) of the Seller Disclosure Schedule lists all Tax Returns
with respect to the Business that have been audited and indicates those Tax
Returns that currently are subject of audit.  To the Knowledge of Sellers, no
other audit of any Tax Return of the Business is currently pending or
threatened.  No claim has ever been made by any Tax Authority in a jurisdiction
where Sellers do not file Tax Returns that it is or may be subject to taxation
by that jurisdiction due to the nature of the Business.  Sellers made available
to Purchaser correct and complete copies of all Tax Returns filed, examination
reports, and statements of deficiencies assessed or agreed to by Sellers in the
last five years, in each case with respect to the Business.  Sellers have not
waived any statute of limitations in respect of any Tax related to the Business
or agreed to an extension of time with respect to any Tax assessment or
deficiency.
 
21

--------------------------------------------------------------------------------

(c)       Each Seller has properly withheld and timely paid to the proper Tax
Authority all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor or other
third party related to the Business, and has complied with all information
reporting and backup withholding requirements, including maintenance of required
records with respect thereto in connection with any amounts paid to any such
Person.
 
(d)       No Seller Contract is a Tax indemnity agreement, Tax sharing agreement
or similar Contract.  No Seller Contract creates a joint venture, partnership,
or other arrangement which could be treated as a partnership or “disregarded
entity” for United States federal income tax purposes.
 
(e)       Each Seller has treated itself as owner of each of the Purchased
Assets for Tax purposes.  None of the Purchased Assets is the subject of a
“safe-harbor lease” within the provisions of former Section 168(f)(8) of the
Code, as in effect prior to amendment by the Tax Equity and Fiscal
Responsibility Act of 1982.  None of the Purchased Assets directly or indirectly
secures any debt, the interest on which is tax exempt under Section 103(a) of
the Code.  None of the Purchased Assets is “tax-exempt use property” within the
meaning of Section 168(h) of the Code.
 
(f)        Each Seller (other than TigerDirect CA, Inc.) is a “United States
person” within the meaning of Section 7701(a)(30) of the Code.
 
(g)       Other than any of the Purchased Assets being sold by TigerDirect CA
Inc, (“Canadian Seller”), none of the Purchased Assets are “taxable Canadian
property” of the Sellers within the meaning of the Income Tax Act (Canada) (the
“ITA”).  Canadian Seller is not a non-resident of Canada within the meaning of
the ITA. Canadian Seller is a registrant for the purposes of the tax imposed
under Part IX of the Excise Tax Act (Canada) (the “ETA”) and its registration
number is 103676441RN0001.  No Seller, other than the Canadian Seller, is (or is
required to be) registered for the purposes of the tax imposed under Part IX of
the ETA.
 
6.17        Brokers.  Systemax has retained a broker or finder in connection
with the Transaction.  Systemax will pay all resulting broker fees.
 
6.18       No Delay.  Sellers are not entering into the Transaction with the
intent to hinder, delay or defraud any Person to which it is, or may become,
indebted.
 
6.19        No Other Agreement.  Other than for sales of assets in the ordinary
course of business, neither Seller nor any of its Representatives has entered
into any Contract with respect to the sale or other disposition of the Purchased
Assets except as set forth in this Agreement.
 
22

--------------------------------------------------------------------------------

6.20        Privacy.  Sellers are conducting the Business in compliance with all
applicable Legal Requirements governing privacy and the protection of personal
information, including the Personal Information Protection and Electronic
Documents Act (“PIPEDA”), other than acts of non-compliance which would not have
a Material Adverse Effect. Sellers have a written privacy policy which governs
the collection, use and disclosure of personal information and Sellers are in
compliance in all material respects with such policy.
 

6.21 Canadian Competition Act and Investment Canada Act.

 
(a)       The Sellers, together with their affiliates (as that term is defined
in subsection 2(2) of the Canadian Competition Act) have assets in Canada that
do not exceed C$100 million in aggregate value, and gross revenues from sales
in, from or into Canada that do not exceed C$195 million in aggregate value; in
each case determined in accordance with subsection 109(1) of the Canadian
Competition Act and the regulations thereunder.
 
(b)       The Business in Canada does not carry on any of the activities of a
“cultural business” as that term is defined in subsection 14.1(6) of the
Investment Canada Act.
 

6.22 Full Disclosure.

 
(a)       To the Knowledge of Sellers, there is no fact (other than publicly
known facts related exclusively to political, marketplace, accounting or
economic matters of general applicability that will adversely affect Entities
comparable to Seller) that may have a Material Adverse Effect other than as may
be set forth on the Seller Disclosure Schedule.
 
(b)      Each representation and warranty set forth in this ARTICLE 6 is not
qualified in any way whatsoever except as explicitly provided therein or in the
Seller Disclosure Schedule, will not merge on Closing or by reason of the
execution and delivery of any Contract at the Closing, will remain in force on
and immediately after the Closing Date for the period provided in Section 10.1,
is given with the intention that Liability is not limited to breaches discovered
before Closing, is separate and independent and is not limited by reference to
any other representation or warranty or any other provision of this Agreement or
the other Transaction Agreements, and is made and given with the intention of
inducing Purchaser to enter into this Agreement or the other Transaction
Agreements.
 
ARTICLE 7.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PCM
 
Purchaser and PCM hereby represent and warrant, jointly and severally, as of the
date hereof and as of the Closing Date to Sellers and Systemax as follows:
 
7.1          Organization and Good Standing.  U.S. Purchaser is duly organized,
validly existing and in good standing under the laws of Delaware.  Canadian
Purchaser is duly organized, validly existing and in good standing under the
laws of Alberta.  PCM is duly organized, validly existing and in good standing
under the laws of Delaware.  PCM has heretofore made available to Sellers true
and complete copies of the certificates of incorporation and bylaws of PCM and
Purchaser as in effect on the date hereof.  U.S. Purchaser is a direct wholly
owned subsidiary of PCM.  Canadian Purchaser is a direct wholly owned subsidiary
of PCM Sales Canada, Inc., and PCM Sales Canada, Inc. is a direct wholly owned
subsidiary of PCM.
 
23

--------------------------------------------------------------------------------

7.2          Authority; Binding Nature of Agreements.  This Agreement has been
duly and validly executed and delivered by Purchaser and PCM.  The execution,
delivery and performance by PCM and Purchaser of this Agreement and the
consummation by PCM and Purchaser of the transactions contemplated hereby are
within the corporate powers of PCM and  Purchaser and have been duly authorized
by all necessary corporate action on the part of PCM and Purchaser.  Each of
this Agreement and the other Transaction Agreements to which it is a party
constitutes the legal, valid and binding obligation of Purchaser and PCM, as
applicable, enforceable against Purchaser and PCM, as applicable, in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Legal Requirements and equitable
principles related to or limiting creditors’ rights generally and by general
principles of equity.
 
7.3          No Conflicts; Required Consents.  The execution, delivery and
performance by Purchaser and PCM of this Agreement or any other Transaction
Agreement to which it is a party do not and will not (with or without notice or
lapse of time):
 
(a)      conflict with, violate or result in any breach of (i) any of the
provisions of Purchaser’s or PCM’s certificates of incorporation, bylaws or
other organizational documents, if any; (ii) any resolutions adopted by
Purchaser’s or PCM’s stockholders, or their respective boards of directors,
similar governing bodies, or committees thereof; or (iii) any of the terms or
requirements of any Governmental Approval held by Purchaser or PCM that relates
to Purchaser’s or PCM’s business;
 
(b)      except as described in Section 7.3(c), give any Governmental Authority
or other Person the right to (i) challenge the Transaction; or (ii) exercise any
remedy or obtain any relief under any Legal Requirement or any Order to which
Purchaser or any of its assets is subject; or
 
(c)       require Purchaser or PCM to obtain any Consent or make or deliver any
filing or notice to a Governmental Authority, other than (i) compliance with any
applicable requirements of the Exchange Act and any other state, provincial or
federal securities laws, and (ii) compliance with any applicable requirements of
the Nasdaq Stock Market.
 
7.4          ETA Registrant. The Canadian Purchaser is a registrant for purposes
of the tax imposed under Part IX of the ETA and its registration number is
103802435RT0001.
 
7.5          Canadian Competition Act.  The Purchaser, together with its
affiliates (as that term is defined in subsection 2(2) of the Canadian
Competition Act) have assets in Canada that do not exceed C$300 million in
aggregate value, and gross revenues from sales in, from or into Canada that do
not exceed C$205 million in aggregate value; in each case determined in
accordance with subsection 109(1) of the Canadian Competition Act and the
regulations thereunder.
 
7.6          Funding.  As of the date of this Agreement and at the
Closing, Purchaser and PCM has and will have availability to borrow the Purchase
Price pursuant to PCM’s existing credit facilities and to utilize such
borrowings to fulfill Purchaser’s obligations to pay the Purchase Price
hereunder.
 
24

--------------------------------------------------------------------------------

ARTICLE 8.
ADDITIONAL COVENANTS
 
8.1          Seller Intellectual Property.
 
(a)      Except as contemplated by this Agreement and the Transaction
Agreements, Sellers agree that, from and after the Closing Date, they shall not,
and they shall cause their respective Representatives not to, use any of the
Seller Intellectual Property.  If Sellers or any assignee of Sellers owns or has
any right or interest in any Seller Intellectual Property that cannot be, or for
any reason is not, assigned to Purchaser at the Closing, Sellers shall grant or
cause to be granted to Purchaser, at the Closing, a worldwide, royalty-free,
fully paid up, perpetual, irrevocable, transferable, sublicensable, and
exclusive license to Exercise All Rights in and to such Seller Intellectual
Property.
 
(b)      If Purchaser is unable to enforce its Intellectual Property Rights
against a third party as a result of any Legal Requirement that prohibits
enforcement of such rights by a transferee of such rights, Sellers agree to
assign to Purchaser such rights as may be required by Purchaser to enforce its
Intellectual Property Rights in its own name.  If such assignment still does not
permit Purchaser to enforce its Intellectual Property Rights against the third
party, Sellers agree to initiate proceedings against such third party in the
applicable Seller’s name; provided, however, that Purchaser shall be entitled to
participate in such proceedings; and provided further that Purchaser shall be
responsible for the costs and expenses of such proceedings.
 
8.2         Cooperation.  After the Closing, upon the request of Purchaser,
Sellers shall (i) execute and deliver any and all further materials, documents
and instruments of conveyance, transfer or assignment as may reasonably be
requested by Purchaser to effect, record or verify the transfer to, and vesting
in Purchaser, of Sellers’ right, title and interest in and to the Purchased
Assets, free and clear of all Encumbrances, in accordance with the terms of this
Agreement; and (ii) cooperate with Purchaser, at Purchaser’s expense, to enforce
the terms of any Purchased Contracts, including terms relating to
confidentiality and Intellectual Property Rights, and to contest or defend
against any Proceeding relating to the Transaction.  After the Closing, Sellers
shall (a) reasonably cooperate with Purchaser in its efforts to continue and
maintain for the benefit of Purchaser those business relationships of Sellers
existing prior to the Closing and relating to the Business; (b) refer to
Purchaser all inquiries relating to such Business; and (c) promptly deliver to
Purchaser (i) any mail, packages and other communications addressed to Seller
relating to the Business and (ii) any property that a Seller receives and that
properly belongs to Purchaser.
 
8.3          Return of Purchased Assets and Excluded Assets.  If, for any reason
after the Closing, any of the Purchased Assets or Assumed Liabilities are
ultimately determined to be Excluded Assets or Excluded Liabilities,
respectively, or Seller acquires possession of Purchased Assets, or Purchaser
acquires possession of Excluded Assets (including without limitation cash and/or
cash equivalents), respectively, then without demand needing to be made
therefore (i) Purchaser shall transfer and convey (without further
consideration) to the applicable Seller, and such Seller shall accept, such
Purchased Assets and acquired Excluded Assets; (ii) such Seller shall assume,
and agree to pay, perform, fulfill and discharge (without further consideration)
such Assumed Liabilities and shall transfer and convey to Purchaser such
acquired Purchased Assets (without further consideration), respectively; and
(iii) Purchaser and such Seller shall execute such documents or instruments of
conveyance or assumption and take such further acts which are reasonably
necessary or desirable to effect the transfer of such Purchased Assets and
acquired Excluded Assets back to such Seller and the re-assumption of such
Assumed Liabilities and the re-delivery to Purchaser of such acquired Purchased
Assets by such Seller.
 
25

--------------------------------------------------------------------------------

8.4          Records and Documents.  For a period of seven years after the
Closing, at Purchaser’s request, Systemax shall provide Purchaser and its
Representatives with access to and the right to make copies of those records and
documents related to the Business, possession of which is retained by Sellers or
Systemax, as may be necessary or useful in connection with Purchaser’s conduct
of the Business after the Closing.  If during such period a Seller or Systemax
elects to dispose of such records and documents, Sellers or Systemax shall give
Purchaser 60 days’ prior written notice, during which period Purchaser shall
have the right to take possession of such records and documents without further
consideration.
 
8.5          Bulk Sales Laws.  The parties hereby waive compliance to the extent
applicable with the provisions of any bulk sales, bulk transfer or similar Legal
Requirements of any jurisdiction that may otherwise be applicable with respect
to the sale of any or all of the Purchased Assets.  Any Liability arising out of
the failure of any Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Legal Requirements of any jurisdiction
shall be treated as an Excluded Liability.
 
8.6          Transfer Taxes.  All Transfer Taxes (including any penalties and
interest, if applicable) incurred in connection with this Agreement and the
other Transaction Agreements shall be borne and paid solely by the Purchaser
when due.  Purchaser shall, at its own expense, timely file any Tax Return or
other document with respect to such Transfer Taxes (other than such Tax Returns
that are required to be filed by the Sellers), and Sellers shall cooperate with
respect thereto as reasonably necessary.  Where the Canadian Purchaser is
required by applicable law to pay such Taxes pursuant to Part IX of the ETA
directly to the Canadian Seller, the Canadian Seller shall provide a proper
invoice or bill of sale to the Canadian Purchaser indicating the amount of such
Taxes and the Canadian Seller’s relevant tax registration number(s) and the
Canadian Seller shall remit such Taxes to the relevant taxation authority.
 
26

--------------------------------------------------------------------------------

8.7         Standstill.  Without PCM’s or Systemax’s consent, as applicable, PCM
and Systemax shall not, and shall cause their respective “affiliates” (as
defined in Rule 12b-2 under the Exchange Act) not to, for a period of five years
from the date of this Agreement: (i) purchase or otherwise acquire, or offer,
seek, propose or agree to acquire, ownership (including, but not limited to,
beneficial ownership as defined in Rule 13d-3 under the Exchange Act) of any
securities of the PCM or Systemax, as applicable, or any direct or indirect
rights or options to acquire any such securities or any securities convertible
into such securities (collectively, “Securities”); (ii) seek or propose, alone
or in concert with others, to control or influence in any manner the management,
the board of directors or the policies of PCM or Systemax, as applicable,
including, but not limited to, a proposal pursuant to Rule 14a-8; (iii) make, or
in any way participate, directly or indirectly, in any “solicitation” of
“proxies” (as such terms are used in the proxy rules under the Exchange Act and
the regulations thereunder) to vote, or seek to advise or influence any person
with respect to the voting of any voting securities of the other party or any of
its subsidiaries; (iv) form, join, or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act); (v) make any
proposal or any statement regarding any proposal, whether written or oral, to
the board of directors of PCM or Systemax, as applicable, or any director or
officer of PCM or Systemax, as applicable, or otherwise make any public
announcement or proposal whatsoever with respect to any other transaction or
proposed transaction between the parties, any of PCM’s or Systemax’s security
holders, as applicable, or any of their respective affiliates, including,
without limitation, any acquisition, tender or exchange offer, merger, sale of
assets or securities, or other business combination, unless (a) the PCM’s or
Systemax’s board of directors, as applicable, or their respective designated
Representatives shall have requested in advance the submission of such proposal,
(b) such proposal is directed to PCM’s or Systemax’s board of directors, as
applicable, or their respective designated Representatives, and (c) any public
announcement with respect to such proposal is approved in advance by PCM’s or
Systemax’s board of directors, as applicable; or (vi) providing financing
(including guarantees), in whole or in part, to any person with respect to the
matters in clauses (i)-(v) above.
 
8.8          Tax Returns.  Sellers shall prepare and file all Tax Returns
relating to the Business and the Purchased Assets with respect to periods ending
on or prior to the Closing Date.  Other than as set forth in Section 8.5,
Purchaser shall prepare and file all other Tax Returns relating to the Business
and the Purchased Assets and shall provide Sellers with the right to review and
comment (and Purchaser shall consider in good faith any timely reasonable
comments) to such Tax Returns that include an Excluded Liability with respect to
Taxes for periods that began before but end after the Closing Date.  Purchaser
will be responsible for the payment of Taxes related to Purchaser’s operation of
the Business following the Closing.
 
27

--------------------------------------------------------------------------------

8.9 Tax Elections.

 
(a)       Canadian Purchaser and Canadian Seller will use their commercially
reasonable efforts in good faith to minimize (or eliminate) any taxes payable
under the ETA or in respect of the Closing by, among other things, making such
elections and taking such steps as may be provided for under the ETA as may
reasonably be requested by Canadian Purchaser in connection with the Closing
(including for greater certainty making a joint election in a timely manner
under section 167 of the ETA).  Canadian Purchaser hereby agrees to deliver to
Canadian Seller, befroe the 20th calendar day of the month following the month
in which the transactions herein are completed, either (i) copies of the
required documentation to evidence the filing of the joint election under
section 167 of the ETA, or (ii) the total amount of Tax owing by Canadian
Purchaser and collectible by Canadian Seller pursuant to Part IX of the ETA in
respect of the transactions contemplated herein.  Notwithstanding such elections
or anything else in this Agreement, if the section 167 election is made, in the
event it is determined by the Canada Revenue Agency that there is a liability of
Canadian Purchaser to pay, or of Canadian Seller to collect and remit, goods and
services tax and/or harmonized sales tax on all or part of the Purchased Assets
in Canada, such Taxes, including any applicable interest and penalties, shall be
forthwith paid by the Canadian Purchaser to the Canada Revenue Agency, or to the
Canadian Seller for remittance to the appropriate Governmental Authority, as the
case may be.
 
(b)       The Parties intend that subsections 56.4(5) and 56.4(7) of the ITA and
the equivalent provisions of any provincial legislation apply to this Agreement
and the Non-Competition Agreement. Systemax, Canadian Seller and Canadian
Purchaser further agree to execute and file in prescribed form and on a timely
basis any election required to ensure that subsections 56.4(5) and 56.4(7) of
the ITA and the equivalent provisions of any provincial legislation apply in
respect of this Agreement and the Non-Competition Agreement.
 
8.10       Winding Up; Brand Equity.  At all times from and after the date of
this Agreement and subject to the terms and conditions of the Noncompetition
Agreement which shall apply following the Closing, in connection with Sellers’
liquidation of inventory and settlement of accounts, each Seller and Purchaser
shall cooperate in good faith to conduct such activities in a manner reasonably
designed to protect the brand equity of the Purchased Assets and achieve the
objectives of Sellers’ liquidation of such inventory and settlement of such
accounts, including activities outside of the ordinary course of business on an
expedited basis, such as conducting sales that provide that all sales are final
and no returns (other than with respect to drop ship).  The parties further
expressly agree that the Sellers shall not be obligated under this provision to
seek prior approval from Purchaser of any such activities, including the
activities set forth on Schedule 4.1 and Schedule 4.2.  Notwithstanding the
foregoing, in no event shall any Seller be permitted to disclose, publish,
advertise or otherwise communicate in any manner the following terms or phrases
(or any similar terms or phrases) on the websites or in respect of the NATG web
or B2B business: the Sellers’ business is not continuing to operate, is
“closing”, is “going out of business” or is “liquidating”; provided, however,
Systemax shall be permitted to make appropriate disclosure to its employees and
the investment community.
 

8.11 Reserved.

 
28

--------------------------------------------------------------------------------

8.12        Discontinuance of SKUs.  Upon the Closing, the Sellers shall
immediately discontinue all drop ship SKUs from being offered on any Seller
website (other than in Canada).
 
8.13        License of Instance of MACS, Einstein and Use of Network.  Upon the
Closing, Purchaser hereby grants to Sellers and their respective Affiliates a
nonexclusive, perpetual, irrevocable, worldwide, sublicenseable (solely to
service providers who will operate, maintain, support or develop MACS, Einstein
or the network on behalf of a Seller or an Affiliate), transferable (solely to
successors and assigns of the business of Sellers or their respective Affiliates
that uses MACS, Einstein or the network), fully-paid and royalty-free right and
license to use, and to reproduce, modify, incorporate and create derivative
works of, in whole or in part, an instance of MACS and Einstein as they exist on
the Closing Date (solely for use by Sellers, their respective Affiliates and
their service providers (and the aforementioned successors and assigns) who will
operate, maintain, support or develop MACS, Einstein or the network on behalf of
any Seller or any of their respective Affiliates) solely (i) for purposes of
selling through Sellers’ inventory until February 15, 2016, (ii) for purposes of
winding up Sellers’ accounts through December 31, 2016, (iii) for financial
reporting, other record keeping purposes and customer service; and (iv) with
respect to the permitted licensed activities with respect to the network
described above through December 31, 2016.
 
8.14        Sellers Delivery of Systems.  Promptly following the date hereof,
Sellers shall engage AgilOne to segment the NATG United States customer files
into B2B Customer files and Consumer Customer files, based upon AgilOne’s
criteria set forth on Schedule 8.14.  Such United States customers shall be
collected from MACS, PCS, Responsys, .net websites, Einstein, old CRM, Facebook,
Twitter, LinkedIn and such other databases or sources of Seller known to contain
customer files (collectively, the “Source Databases”).  Upon Closing, Sellers
shall deliver to Purchaser the United States B2B Customer files in a reasonably
accessible electronic file format transferred via FTP and shall make available
to Purchaser the Consumer Customer files for on screen inspection by Purchaser
or its representatives at Systemax designated office.  Purchaser shall have 10
calendar days from such delivery to conduct such inspection to determine whether
AgilOne did not include B2B Customers in the Consumer Customer files, and shall
advise Sellers of any concerns as a result of its inspection within such 10
calendar day period.  Promptly following such inspection, Seller shall make
duplicate copies of the Source Databases to the extent possible (the “Database
Copies”) and shall retain the Database Copies intact for a period of one year
following the Closing.  Following such duplication, Seller shall commence the
process of purging the Consumer Customers from the production Source Databases. 
If Purchaser determines at any time that any B2B Customer data has not been
provided to Purchaser, the Seller shall use commercially reasonable efforts to
find and/or recover any such B2B customer data and promptly provide such B2B
customer data to Purchaser.  At the Website Cutover Date, Seller shall
discontinue the Consumer Customer purging process and shall deliver to Purchaser
the production Source Databases and an operational and functional instance of
MACS, Einstein and the Website.  If such instances are not disconnected from SAP
and PCS, the Sellers will continue to satisfy their obligations under Service
Schedule No. 1, Section 4(b) of the Transition Services Agreement.  If prior to
February 15, 2016, Purchaser exercises its Option to acquire the US Consumer
Customer Data, Sellers shall immediately stop the Consumer Customer purging and
provide all US consumer data to Purchaser along with the Database Copies.  If
following February 15, 2016, Purchaser exercises its Option to acquire the US
Consumer Customer Data, Sellers shall provide all US consumer data to Purchaser
along with the Database Copies.
 
29

--------------------------------------------------------------------------------

8.15        Disconnection of Sellers’ Database.  Promptly following the
execution of this Agreement, the Sellers will use commercially reasonable
efforts and cooperate with Purchaser in good faith in order to expeditiously
disconnect MACS from SAP and PCS and revert back, as soon as practicable, to the
state of MACS as it existed prior to Provider’s PCS implementation.
 
8.16        Privacy.  From and after the Closing, Purchaser shall: (i) use and
disclose any personal information transferred with the Purchased Assets solely
for the purposes for which the personal information was collected, permitted to
be used or disclosed in the Business before the Closing Date pursuant to
Canadian Seller’s website privacy and employee policies; (ii) protect such
personal information by security safeguards appropriate to the sensitivity of
the personal information; (iii) give effect to any withdrawal of consent of an
individual about whom such personal information relates; and (iv) if required
under Legal Requirements, notify, at Purchaser’s sole expense, individuals about
whom such personal information relates that their personal information has been
transferred to the Purchaser and information about the Purchaser’s practices in
relation to the collection, use and disclosure of personal information.
 
ARTICLE 9.
EMPLOYEES
 

9.1 Transferred Employees.

 
(a)       Purchaser may, but shall have no obligation to, offer employment, to
be effective as of the Closing Date and contingent upon the Closing, on terms to
be determined by Purchaser, to any employees of Sellers engaged in the Business
and identified on Schedule 9.1(a) (collectively the “Transferred Employees”). 
The parties acknowledge and agree that it is not the intention of the parties
that any Contracts of employment of any employees of Sellers shall be assumed by
Purchaser as a result of the Transaction.  The Sellers will be responsible for
and will discharge all obligations and liabilities accrued and outstanding in
respect of the Transferred Employees up to 11:59 p.m. on the date immediately
preceding the Closing Date.  The Purchaser will discharge all of its obligations
and liabilities accruing on and after the Closing Date in respect of all
Transferred Employees who accept Purchaser’s offer of employment on or prior to
the Closing Date.  Each Seller shall use reasonable commercial efforts (but
shall not be required to provide additional compensation) to (i) encourage the
Transferred Employees to continue their employment with such Seller until
Closing and thereupon to accept employment with Purchaser and (ii) assist
Purchaser in employing Transferred Employees.  Notwithstanding the foregoing, in
the event any Transferred Employee notifies a Seller of his or her intention to
terminate his or her employment or other engagement with a Seller, such Seller
will promptly, but in no event later than three business days, provide notice to
Purchaser of such intention.  The content of all employment offer letters or
agreements issued to Transferred Employees employed in the United States by
Purchaser shall be in forms in the discretion of Purchaser; provided Purchaser
shall provide Sellers with a reasonable opportunity to review and comment on all
such employment offer letters and agreements.  The content of all employment
offer letters or agreements issued to Transferred Employees employed in Canada
by Purchaser shall be on substantially the same terms and conditions of
employment in the aggregate as are currently in place with respect to such
Transferred Employees’ employment arrangements with Sellers.
 
30

--------------------------------------------------------------------------------

(b)      Each Seller (and each of its Affiliates) agrees that, following the
Closing, the employee non-solicitation restrictions on Purchaser contained in
the NDA shall be of no further force or effect other than with respect to the
employees that are listed on Schedule 9.1(b).  Purchaser (and each of its
Affiliates) agrees not to hire any person listed on Schedule 9.1(b) unless any
such person is involuntarily terminated by any Seller (or any of its
Affiliates), in which case such hiring restrictions shall not apply for any
period, or voluntarily terminates employment, in which case such hiring
restrictions shall apply only for a period of three months following such
termination; provided, however, with respect to those employees designated with
an asterisk by their names on Schedule 9.1(b), such hiring restrictions shall
only apply for a period of three months following any voluntary termination of
such employee’s employment with any Seller (or any of its Affiliates) if such
voluntary termination occurs within six months of the date of the Agreement and
shall not apply for any period following a voluntary termination if such
termination occurs after six months from the date of the Agreement.  The
above-described hiring restrictions shall, in all cases, terminate upon the
earlier of (i) the completion of Sellers’ wind down of the NATG business or (ii)
December 31, 2016.
 
(c)      Each Seller shall not (and shall cause its Affiliates’ not to), for the
duration of the Restricted Period (as defined in the Noncompetition Agreement),
directly or indirectly, cause, solicit, induce, encourage, hire or continue to
employee any Transferred Employee with any Seller or any Seller Affiliate to the
extent Purchaser makes a bonafide offer of employment to such Transferred
Employee.
 
9.2          Utilization of Transferred Employees Post Closing.  From and after
the Closing and through December 31, 2015, Sellers may provide spiff
compensation directly to any Transferred Employee for the purpose of
incentivizing any such employee to assist any Seller in the sell-through of such
Seller’s inventory, and Purchaser will not prohibit any such Transferred
Employee’s receipt of such compensation or engagement in any such selling
activities.  Notwithstanding the foregoing, nothing herein shall restrict
Purchaser from operating its businesses in respect of the Transferred Employees
after the Closing in any manner Purchaser deems desirable in its sole
discretion.
 
9.3          Employee Benefit Arrangements.  In order to secure an orderly and
effective transition of the employee benefit arrangements for the Transferred
Employees and their respective beneficiaries and dependents, Sellers and
Purchaser shall cooperate, both before and after the Closing Date, to exchange
information related to the Transferred Employees, including employment records
and benefits information.
 
9.4          Post-Closing Employer Rights.  Subject to Legal Requirements,
nothing in this ARTICLE 9 shall be construed to entitle any Transferred Employee
to continue his or her employment with Purchaser for any period of time, nor to
interfere with the rights of Purchaser or Sellers to discharge or discipline any
Transferred Employee, to change the terms of any Transferred Employee’s
employment, or to amend or terminate any employee benefit plans at any time.
 
31

--------------------------------------------------------------------------------

9.5          Compliance with Legal Requirements and Other Obligations.  Prior to
the Closing, at their sole cost and expense, Sellers shall take all actions
necessary to comply with all appropriate Legal Requirements in connection with
Sellers’ employment of its employees, including any Legal Requirements under the
Worker Readjustment and Notification Act (29 USC Sec. 2101) and all applicable
state laws or provincial laws of similar effect (collectively, the “WARN
Acts”).  Each of the Sellers shall be solely responsible, before and after the
Closing, for the payment of any amounts required to be paid under any Legal
Requirement, including the WARN Acts, as a result of the termination or layoff
of any employee by such Seller.
 
9.6           No Benefit to Seller Employees Intended.  This ARTICLE 9 is not
intended to, and does not, create any rights or obligations to or for the
benefit of anyone other than Purchaser and Sellers.
 
ARTICLE 10.
INDEMNIFICATION
 
10.1        Survival of Representations and Warranties.  All representations and
warranties of Sellers, Purchaser and PCM in this Agreement or any other
Transaction Agreement shall survive the Closing for a period of 12 months (the
“Survival Date”); provided, however, that (a) all representations and warranties
contained in Sections 6.1, (Organization, Good Standing, Qualification), 6.3
(Authority; Binding Nature of Agreements), 6.7 (Title; Condition of Assets), and
6.17 (Brokers) shall survive the Closing indefinitely; (b) all representations
and warranties contained in Section 6.16 (Taxes) shall survive the Closing until
60 days after expiration of all applicable statutes of limitations (after giving
effect to any waivers and extensions thereof) (the representations and
warranties enumerated in subparts (a) and (b) of this sentence, collectively,
the “Fundamental Representations”); and (c) any claim for indemnification based
upon a breach of any such representation or warranty and asserted prior to the
Survival Date by written notice in accordance with this ARTICLE 10 shall survive
until final resolution of such claim.  Purchaser and Sellers expressly waive the
statute of limitations otherwise applicable to contract claims to the extent
such statute of limitations is shorter than the survival periods established
hereunder and would otherwise bar such claim (it being expressly acknowledged
that Purchaser and Sellers are not waiving any statute of limitations with
respect to any claims made by any other party).  The representations and
warranties contained in this Agreement (and any right to indemnification for
breach thereof) shall not be affected by any investigation, verification or
examination by any party hereto or by any Representative of any such party or by
any such party’s knowledge of any facts with respect to the accuracy or
inaccuracy of any such representation or warranty.
 
10.2        Indemnification by Sellers.  Systemax and each Seller shall, jointly
and severally, indemnify, defend and hold harmless Purchaser and its
Representatives (collectively, the “Purchaser Indemnified Persons”) from and
against any and all Damages (collectively, “Purchaser Damages”) (with respect to
subparts (a) through (e) below, whether or not involving a third party claim,
and with respect to subparts (f) and (g), solely with respect to third party
claims), arising out of, relating to or resulting from (a) any breach or
inaccuracy of a representation or warranty of a Seller contained in this
Agreement or in any other Transaction Agreement; (b) any breach of a covenant of
a Seller contained in this Agreement or in any other Transaction Agreement; (c)
Excluded Assets, Excluded Business or Excluded Liabilities (and Sellers’ failure
to satisfy any Excluded Liability); (d) any noncompliance with applicable bulk
sales or fraudulent transfer Legal Requirements in connection with the
Transaction (it being understood that the Sellers shall not be responsible for
Damages incurred by the Purchaser by reason of the Purchaser’s failure to
satisfy, discharge, perform or fulfill the Assumed Liabilities); (e) any
Purchaser Damages arising out of Purchaser’s failure to deduct or withhold any
Taxes from any amount paid by Purchaser to Sellers that Purchaser was required
to deduct and withhold under any applicable Legal Requirement; (f) any claim
related to wages, Taxes, employment matters, benefits or similar claims that
arise out of or connection with Sellers’ offering or payment of compensation or
any other acts or omissions of Sellers related to matters described in Section
9.2; and (g) any claim for any violation by Sellers of that certain Assurance
for Voluntary Compliance, dated September 2015, by and among Systemax,
TigerDirect, Inc. and the State of Florida; provided that for purposes of
determining whether any breach or inaccuracy in any representations, warranties
or covenants has occurred and for the purposes of calculating Purchaser Damages
resulting therefrom (but not for purposes of determining satisfaction of closing
conditions pursuant to ARTICLE 3 hereof), the representations and warranties in
this Agreement and in any other Transaction Agreement shall be deemed to have
been made without any qualifications as to materiality and, accordingly, all
references herein and therein to “material,” “in all material respects,”
“Material Adverse Effect” and similar qualifications as to materiality shall be
deemed to be deleted therefrom.
 
32

--------------------------------------------------------------------------------

10.3        Indemnification by Purchaser and PCM.  Purchaser and PCM, jointly
and severally, shall indemnify, defend and hold harmless Sellers, Systemax and
their respective Representatives from and against any and all Damages, whether
or not involving a third party claim, arising out of, relating to or resulting
from (a) any breach or inaccuracy of a representation or warranty of Purchaser
or PCM contained in this Agreement or in any other Transaction Agreement; (b)
any breach of a covenant of Purchaser or PCM contained in this Agreement or in
any other Transaction Agreement (other than a breach of Section 8.16; and (c) an
Assumed Liability and/or Purchaser’s failure to satisfy such Assumed Liability.
 
10.4        Limitations.
 
(a)       Notwithstanding anything herein to the contrary, no party obligated to
provide indemnification pursuant to this ARTICLE 10 (an “Indemnitor”) shall be
liable for Damages of a party entitled to indemnification (an “Indemnitee”)
pursuant to Section 10.2(a) (i) unless and until the aggregate amount of all
such Damages incurred by the Indemnitee exceeds $200,000 (the “Basket”), in
which event the Indemnitor shall be liable for all such Damages above the amount
of the Basket, or (ii) to the extent that such Damages exceed $2,000,000 in the
aggregate (the “Cap”); provided, however, that notwithstanding the foregoing
provisions, (A) Purchaser Indemnified Persons shall be entitled to collect
Damages hereunder for breaches or inaccuracies of the Fundamental
Representations in an amount not to exceed the Purchase Price and without regard
to the Basket, and (B) any Damages resulting from fraud shall be specifically
exempt from the Basket and the Cap.
 
(b)       For purposes of computing the amount of Damages incurred by an
Indemnitee there shall be deducted an amount equal to the amount of any
insurance proceeds actually received by such Indemnitee in connection with such
Damages (net of Taxes, deductibles and out-of-pocket costs incurred in
connection with such insurance recovery).
 
(c)      For purposes of computing the amount of Purchaser Damages for
indemnification claims made pursuant to Section 10.2(g), Purchaser Damages shall
not include any Damages that arise out of or in connection with Purchaser’s
operation of the Business or use of the Purchased Assets following the Closing
(excluding the transactions contemplated by this Agreement in respect of
Sellers’ winding up and liquidation of inventory to the extent these are claimed
to be Purchaser’s operations or use of the Purchased Assets).
 
33

--------------------------------------------------------------------------------

10.5        Third Party Claims.
 
(a)       In the event that an Indemnitee receives notice of the assertion of
any claim or the commencement of any Proceeding by a third party in respect of
which indemnity may be sought under the provisions of this ARTICLE 10 (a “Third
Party Claim”), the Indemnitee shall promptly notify the Indemnitor in writing of
such Third Party Claim (“Notice of Claim”).  Failure or delay in notifying the
Indemnitor will not relieve the Indemnitor of any Liability it may have to the
Indemnitee, except and only to the extent that such failure or delay actually
and materially prejudices defense to be provided by the Indemnitor with respect
to such Third Party Claim.  The Notice of Claim shall set forth the amount, if
known, or, if not known, an estimate of the foreseeable maximum amount of
claimed Damages (which estimate shall not be conclusive of the final amount of
such Damages) and a description of the basis for such Third Party Claim.
 
(b)      Subject to the provisions of this Section 10.5, the Indemnitor will
have ten days (or less if the nature of the Third Party Claim requires) from the
date on which the Indemnitor received the Notice of Claim to notify the
Indemnitee that the Indemnitor will assume the defense or prosecution of such
Third Party Claim and any litigation resulting therefrom at Indemnitor’s sole
cost and expense with counsel reasonably acceptable to the Indemnitee (a “Third
Party Defense”).  If the Indemnitor assumes the Third Party Defense in
accordance with the preceding sentence, the Indemnitor shall be conclusively
deemed to have acknowledged that the Third Party Claim is within the scope of
its indemnity obligation hereunder and shall hold the Indemnitee harmless from
and against the full amount of any Damages resulting therefrom (subject to the
terms and conditions of this Agreement).  Any Indemnitee shall have the right to
employ separate counsel in any such Third Party Defense and to participate
therein, but the fees and expenses of such counsel shall not be at the expense
of the Indemnitor unless (A) the Indemnitor shall have failed, within the time
after having been notified by the Indemnitee of the existence of the Third Party
Claim as provided in the first sentence of this paragraph (b), to assume the
defense of such Third Party Claim, or (B) the employment of such counsel has
been specifically authorized in writing by the Indemnitor, which authorization
shall not be unreasonably withheld.
 
(c)       The Indemnitor will not be entitled to assume the Third Party Defense
if (i) the Third Party Claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief; (ii) the Third Party Claim
relates to or arises in connection with any criminal Proceeding; (iii) under
applicable standards of professional conduct, a conflict on any significant
issue exists between the Indemnitee and the Indemnitor in respect of the Third
Party Claim; (iv) the Indemnitor failed or is failing to vigorously prosecute or
defend such Third Party Claim; or (v) the Indemnitor fails to provide reasonable
assurance to the Indemnitee of its financial capacity to prosecute the Third
Party Defense and provide indemnification in accordance with the provisions of
this Agreement.
 
34

--------------------------------------------------------------------------------

(d)       If the Indemnitor assumes a Third Party Defense, it will take all
steps necessary in the defense, prosecution, or settlement of such claim or
litigation and will hold all Indemnitees harmless from and against all Damages
caused by or arising out of such Third Party Claim (subject to the last sentence
of Section 10.5(b).  The Indemnitor will not consent to the entry of any
judgment or enter into any settlement except with the written consent of the
Indemnitee; provided that the consent of the Indemnitee shall not be required if
all of the following conditions are met: (i) the terms of the judgment or
proposed settlement include as an unconditional term thereof the release of the
Indemnitees by the third party from all Liability in respect of such Third Party
Claim; (ii) there is no finding or admission of (A) any violation of a Legal
Requirement by the Indemnitees (or any Affiliate thereof), (B) any violation of
the rights of any Person and (C) no effect on any other Proceeding or claims of
a similar nature that may be made against the Indemnitees (or any Affiliate
thereof); and (iii) the sole form of relief is monetary damages which are paid
in full by the Indemnitor.  The Indemnitor shall conduct the defense of the
Third Party Claim actively and diligently, and the Indemnitee will provide
reasonable cooperation in the defense of the Third Party Claim at the
Indemnitor’s sole cost and expense.  So long as the Indemnitor is reasonably
conducting the Third Party Defense in good faith, the Indemnitee will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnitor
(not to be unreasonably withheld or delayed).  Notwithstanding the foregoing,
the Indemnitee shall have the right to pay or settle any such Third Party Claim;
provided that, in such event, subject to the following sentence, it shall waive
any right to indemnity therefor by the Indemnitor for such claim unless the
Indemnitor shall have consented to such payment or settlement (such consent not
to be unreasonably withheld or delayed).  If the Indemnitor is not reasonably
conducting the Third Party Defense in good faith, the Indemnitee shall have the
right to consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnitor and the Indemnitor shall reimburse the Indemnitee promptly for all
Damages incurred in connection with such judgment or settlement.
 
(e)       In the event that (i) an Indemnitee gives Notice of Claim to the
Indemnitor and the Indemnitor fails or elects not to assume a Third Party
Defense which the Indemnitor had the right to assume under this Section 10.5 or
(ii) the Indemnitor is not entitled to assume the Third Party Defense pursuant
to this Section 10.5, the Indemnitee shall have the right, with counsel of its
choice, to defend, conduct and control the Third Party Defense, at the sole cost
and expense of the Indemnitor.  In each case, the Indemnitee shall conduct the
Third Party Defense actively and diligently, and the Indemnitor will provide
reasonable cooperation in the Third Party Defense.  The Indemnitee shall have
the right to consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim on such terms as it may deem appropriate;
provided, however, that the amount of any settlement made or entry of any
judgment consented to by the Indemnitee without the consent of the Indemnitor
shall not be determinative of the validity of the claim, except with the consent
of the Indemnitor (not to be unreasonably withheld or delayed).  In connection
with any Third Party Claim, the Indemnitor hereby consents to the nonexclusive
jurisdiction of any court in which a Proceeding in respect of a Third Party
Claim is brought against any Indemnitee for purposes of any claim that the
Indemnitee may have under this ARTICLE 10 with respect to such Proceeding or the
matters alleged therein and agrees that process may be served on the Indemnitor
with respect to such a claim anywhere in the world.  If the Indemnitor does not
elect to assume a Third Party Defense which it has the right to assume
hereunder, the Indemnitee shall have no obligation to do so.
 
35

--------------------------------------------------------------------------------

(f)       Each party to this Agreement shall use its commercially reasonable
efforts to cooperate and to cause its Representatives to cooperate with and
assist the Indemnitee or the Indemnitor, as the case may be, in connection with
any Third Party Defense, including attending conferences, discovery proceedings,
hearings, trials and appeals and furnishing records, information and testimony,
as may reasonably be requested; provided that each party shall use its best
efforts, in respect of any Third Party Claim of which it has assumed the
defense, to preserve the confidentiality of all confidential information
(subject to any obligations under any Legal Requirements) and the
attorney-client and work-product privileges.
 
10.6       Direct Claims.  In the event of a claim or potential claim that does
not involve a Third Party Claim being asserted against it, the Indemnitee shall
deliver a Notice of Claim to the Indemnitor.  The Notice of Claim shall set
forth the amount, if known, or, if not known, an estimate of the foreseeable
maximum amount of claimed Damages (which estimate shall not be conclusive of the
final amount of such Damages) and a description of the basis for such claim. 
The Indemnitor will have thirty days from receipt of such Notice of Claim to
dispute the claim and will reasonably cooperate and assist the Indemnitee in
determining the validity of the claim for indemnity.  If the Indemnitor does not
give notice to the Indemnitee that it disputes such claim within thirty days
after its receipt of the Notice of Claim, the claim specified in such Notice of
Claim will be conclusively deemed Damages subject to indemnification hereunder.
 
10.7        Exclusive Remedies.  Except (i) as otherwise provided in this
Agreement or another Transaction Agreement, (ii) for claims arising under the
Noncompetition Agreement, or (iii) for claims based upon fraud, following the
Closing this ARTICLE 10 sets forth the exclusive remedies of the parties for
breach of any representation, warranty, certification, covenant or other
agreement in this Agreement or the other Transaction Agreements, it being
understood that a party may institute a Proceeding to enforce the provisions of
this Agreement in a manner consistent with this ARTICLE 10.  Notwithstanding the
foregoing, this Section 10.7 will not affect any specific enforcement remedy
available to any party.
 
10.8        Adjustment to Purchase Price. Any payment made by Sellers pursuant
to this ARTICLE 10 will constitute a dollar-for-dollar decrease of the Purchase
Price and any payment made by Purchaser pursuant to this ARTICLE 10 will
constitute a dollar-for-dollar increase of the Purchase Price. For greater
certainty, any reduction of, or increase in, the Purchase Price shall be
allocated amongst the Purchased Assets (and amongst Sellers and Purchaser) to
the extent that such adjustments reasonably relate to such property.
 
ARTICLE 11.
MISCELLANEOUS PROVISIONS
 
11.1       Press Releases and Announcements.  Any public announcement, including
any announcement to employees, customers, suppliers or others having dealings
with Purchaser, PCM, Systemax or Sellers, or similar publicity with respect to
this Agreement or the Transaction, will be issued at such time and in such
manner as Purchaser and Systemax mutually determine.  Purchaser will have the
right to be present for any in-person announcement by Sellers.  Unless consented
to by Purchaser or required by applicable Legal Requirement, Systemax and each
Seller will keep the Transaction and the Transaction Agreements confidential. 
Unless consented to by Systemax or required by applicable Legal Requirement,
Purchaser will keep the Transaction and the Transaction Agreements confidential.
 
36

--------------------------------------------------------------------------------

11.2        Expenses.  Systemax and Sellers, on the one hand, and Purchaser and
PCM, on the other hand, will each pay all expenses incurred by each of them in
connection with the Transaction, including legal, accounting, investment banking
and consulting fees and expenses, if any, incurred in negotiating, executing and
delivering this Agreement and the Transaction Agreements.
 
11.3        Amendment and Waiver.  This Agreement may not be amended, a
provision of this Agreement or any default, misrepresentation or breach of
warranty or agreement under this Agreement may not be waived, and a consent may
not be rendered, except in a writing executed by the party against which such
action is sought to be enforced.  Neither the failure nor any delay by any
Person in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  In addition, no course of dealing between or among
any Persons having any interest in this Agreement will be deemed effective to
modify or amend any part of this Agreement or any rights or obligations of any
Person under or by reason of this Agreement.
 
11.4        Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given (i) upon delivery if delivered personally
(with confirmation), (ii) one Business Day after being sent by an express
courier specifying overnight delivery, (iii) three Business Days after being
sent by registered or certified mail (return receipt requested) or (iv) one
Business Day after being sent by email (with a copy of such email notice to be
delivered as well under either subpart (i), (ii) or (iii) of this Section) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
(a)       if to Purchaser or PCM, to:]
 
Intelligent IT, Inc. / Acrodex Inc. / PCM Inc.
1940 E. Mariposa Ave,
El Segundo, CA 90245
Attention:  Chief Legal Officer
Email:  rob.newton@pcm.com


with a copy, which shall not constitute notice, to:


Morgan, Lewis & Bockius LLP
600 Anton Blvd., Suite 1800
Costa Mesa, CA 92626
Attention:  Bryan S. Gadol
Email:  bgadol@morganlewis.com
 
37

--------------------------------------------------------------------------------

(b)       if to Sellers or Systemax, to:
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, NY 11050
Attention:  Larry Reinhold, Chief Financial Officer
Email:  lreinhold@systemax.com


with a copy, which shall not constitute notice, to:


Kramer Levin Naftalis & Frankel
1177 Avenue of the Americas
New York New York 10036
Attention:  Richard Gilden, Esq.
Email:  rgilden@kramerlevin.com


11.5        Assignment.  Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned by any party to this
Agreement without the prior written consent of the other parties to this
Agreement, except that following the Closing Purchaser and PCM may assign any of
their respective rights, interests or obligations under this Agreement to an
Affiliate or successor.  Subject to the foregoing, this Agreement and all of the
provisions of this Agreement will be binding upon and inure to the benefit of
the parties to this Agreement and their respective successors and permitted
assigns.
 
11.6       Third-Party Beneficiaries.  Nothing expressed or referred to in this
Agreement confers any rights or remedies upon any Person that is not a party or
permitted assign of a party to this Agreement; provided, however, PCM and its
subsidiaries shall be intended third party beneficiaries of all rights of
Purchaser and PCM under this Agreement and Systemax shall be intended third
party beneficiary of all rights of Sellers under this Agreement .
 
11.7        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Legal Requirement, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable Legal Requirement, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
11.8        Complete Agreement.  This Agreement, the Non-Disclosure Agreement
between Systemax and PCM dated July 30, 2015 (the “NDA”) and the Transaction
Agreements, contain the complete agreement among the parties and supersede any
prior understandings, agreements or representations by or among the parties,
whether written or oral.  Each party acknowledges that no other party has made
any representations, warranties, agreements, undertakings or promises except for
those expressly set forth in this Agreement or in the Transaction Agreements
that survive the execution and delivery of this Agreement.
 
11.9        Schedules.  The parties hereto agree that any reference in a
particular Section of the Seller Disclosure Schedule shall only be deemed to be
an exception to (or, as applicable, a disclosure for purposes of) (i) the
representations and warranties (or covenants, as applicable) of the relevant
party that are contained in the corresponding Section of this Agreement and (ii)
any other representations and warranties of such party that is contained in this
Agreement, but only if the relevance of that reference as an exception to (or a
disclosure for purposes of) such representations and warranties would be
reasonably apparent to a reasonable person who has read that reference and such
representations and warranties, without any independent knowledge on the part of
the reader regarding the matter(s) so disclosed.  The inclusion of any
information on the Seller Disclosure Schedule shall not be deemed to be an
admission or acknowledgment, in and of itself, that such information is required
by the terms hereof to be disclosed, is material, has resulted in or would
result in a Material Adverse Effect or is outside the ordinary course of
business.
 
38

--------------------------------------------------------------------------------

11.10     Signatures; Counterparts.  This Agreement may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same instrument.  A facsimile, .pdf or electronic signature will be considered
an original signature.
 
11.11     Governing Law.  The domestic law, without regard to conflicts of laws
principles, of Delaware will govern all questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement.
 
11.12     Jurisdiction.  Except in connection with any Third Party Claim brought
against an Indemnitor, each of the parties submits to the exclusive jurisdiction
of a court sitting in Wilmington, Delaware for the purposes of any Proceeding
arising out of or relating to this Agreement or any Transaction Agreement and
agrees that all claims in respect of the Proceeding may only be heard and
determined in any such court.  Each party further agrees that service of any
process, summons, notice or document by mail to such party’s respective address
set forth above shall be effective service of process for any Proceeding in one
of the aforementioned courts with respect to any matters to which it has
submitted to jurisdiction in this Section 11.12.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect to any such action or proceeding.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
TRANSACTION, THIS AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS OR THE ACTIONS
OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF AND THEREOF.
 
11.13      Specific Performance.  Each of the parties to this Agreement
acknowledges and agrees that the other parties to this Agreement would be
irreparably damaged in the event that any of the terms or provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached.  Therefore, each of the parties to this Agreement hereby agrees
that the other parties to this Agreement shall be entitled to an injunction or
injunctions to prevent breaches of any of the terms or provisions of this
Agreement, and to enforce specifically the performance by such first party under
this Agreement, and each party to this Agreement hereby agrees to waive the
defense in any such suit that the other parties to this Agreement have an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of injunction or specific performance as a remedy, and hereby
agrees to waive any requirement to post any bond in connection with obtaining
such relief.  The equitable remedies described in this Section 11.13 shall be in
addition to, and not in lieu of, any other remedies at law or in equity that the
parties to this Agreement may elect to pursue.
 
39

--------------------------------------------------------------------------------

11.14     Construction.  The parties and their respective counsel have
participated jointly in the negotiation and drafting of this Agreement.  In
addition, each of the parties acknowledges that it is sophisticated and has been
advised by experienced counsel and, to the extent it deemed necessary, other
advisors in connection with the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  The
parties intend that each representation, warranty and agreement contained in
this Agreement will have independent significance.  If any party has breached
any representation, warranty or agreement in any respect, the fact that there
exists another representation, warranty or agreement relating to the same
subject matter (regardless of the relative levels of specificity) that the party
has not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty or agreement.  Any reference to any
law or Legal Requirement will be deemed to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The headings
preceding the text of articles and sections included in this Agreement and the
headings to the schedules and exhibits are for convenience only and are not be
deemed part of this Agreement or given effect in interpreting this Agreement. 
References to sections, articles, schedules or exhibits are to the sections,
articles, schedules and exhibits contained in, referred to or attached to this
Agreement, unless otherwise specified.  The word “including” means “including
without limitation.”  A statement that an action has not occurred in the past
means that it is also not presently occurring.  When any party may take any
permissive action, including the granting of a consent, the waiver of any
provision of this Agreement or otherwise, whether to take such action is in its
sole and absolute discretion, except where this Agreement or the other
respective Transaction Agreement expressly provided otherwise (e.g., not to be
unreasonably withheld or delayed).  The use of the masculine, feminine or neuter
gender or the singular or plural form of words will not limit any provisions of
this Agreement.  A statement that an item is listed, disclosed or described
means that it is correctly listed, disclosed or described, and a statement that
a copy of an item has been delivered means a true and correct copy of the item
has been delivered.
 
11.15      Currency. All references in this Agreement to $ or dollars are
expressed in United States Dollars unless otherwise specifically indicated.
 
[Signatures Follow On a Separate Page]
 
40

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Asset Purchase
Agreement as of the date first written above.
 

 
U.S. PURCHASER:
       
INTELLIGENT IT, INC.
       
By:
/s/ Brandon LaVerne
 
Name:
Brandon LaVerne
 
Title:
President
       
CANADIAN PURCHASER:
       
ACRODEX INC.
       
By:
/s/ Yasmin Jivraj
 
Name:
Yasmin Jivraj
 
Title:
President
       
PCM:
       
PCM, INC.
       
By:
/s/ Frank Khulusi
 
Name:
Frank Khulusi
 
Title:
Chief Executive Officer
       
SYSTEMAX:
       
SYSTEMAX INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
Chief Financial Officer



[Signatures continue on following page]
 

--------------------------------------------------------------------------------

 
SELLERS:
       
TIGERDIRECT, INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
TIGERDIRECT CA, INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
GLOBAL GOV/ED SOLUTIONS, INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
INFOTEL DISTRIBUTORS INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
TEK SERV INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
GLOBAL COMPUTER SUPPLIES, INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President



[Signatures continue on following page]


Asset Purchase Agreement – Signature Page 2
 

--------------------------------------------------------------------------------

 
SYX DISTRIBUTION INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
SYX SERVICES INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
SYSTEMAX NORTH AMERICA TECH HOLDINGS, LLC
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
SOFTWARE LICENSING CENTER, INC.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
       
POCAHONTAS CORP.
       
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President

 
* * *
 
Asset Purchase Agreement – Signature Page 3
 

--------------------------------------------------------------------------------

SCHEDULES TO ASSET PURCHASE AGREEMENT


Schedule
Title
Location
Schedule 1.1(a)
Leased Real Property
Reference is made to folder 2.8.1 of the VDR.
Schedule 1.1(c)
Personal Property Leases
Reference is made to folder 2.8.2 of the VDR.
Schedule 1.1(e)
Seller Contracts
Reference is made to folder 2.8.3 of the VDR.
Schedule 1.1(f)
Seller Intellectual Property
Reference is made to folder 2.8.4 of the VDR.
Schedule 1.2
Excluded Assets
Reference is made to folder 2.8.5 of the VDR.
Schedule 4.1
Sellers’ Conduct of the Business Prior to Closing
Reference is made to folder 2.8.6 of the VDR.
Schedule 4.2
Restrictions on Sellers’ Conduct of the Business Prior to Closing
Reference is made to folder 2.8.7 of the VDR.
Schedule 6.1
Organization; Good Standing; Qualification
Reference is made to folder 2.8.8 of the VDR.
Schedule 6.4
No Conflicts; Consents
Reference is made to folder 2.8.9 of the VDR.
Schedule 6.5
Material Contracts
Reference is made to folder 2.8.10 of the VDR.
Schedule 6.6
Customers
Reference is made to folder 2.8.11 of the VDR.
Schedule 6.7
Title; Condition of Assets
Reference is made to folder 2.8.12 of the VDR.
Schedule 6.8
Real Property
Reference is made to folder 2.8.13 of the VDR.
Schedule 6.9
Intellectual Property
Reference is made to folder 2.8.14 of the VDR.
Schedule 6.10
Employees and Consultants
Reference is made to folder 2.8.15 of the VDR.
Schedule 6.12
Compliance with Laws
Reference is made to folder 2.8.16 of the VDR.
Schedule 6.13
Governmental Approvals
Reference is made to folder 2.8.17 of the VDR.
Schedule 6.14
Proceedings and Orders
Reference is made to folder 2.8.18 of the VDR.
Schedule 6.15
Environmental Matters
Reference is made to folder 2.8.19 of the VDR.
Schedule 6.16(b)
Taxes
Reference is made to folder 2.8.20 of the VDR.
Schedule 8.14
Sellers Delivery of Systems
Reference is made to folder 2.8.21 of the VDR.
Schedule 9.1(a)
Transferred Employees
Reference is made to folder 2.8.22 of the VDR.
Schedule 9.1(b)
Restrictive Covenants Regarding Employees
Reference is made to folder 2.8.22 of the VDR.

 

--------------------------------------------------------------------------------

EXHIBIT A
CERTAIN DEFINITIONS
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.  For purposes of this definition, a Person “controls” another Person if
that Person possesses, directly or indirectly, the power to direct the
management and policies of that other Person, whether through ownership of
voting securities, by Contract or otherwise, and “controlled by” and “under
common control with” have similar meanings.
 
“Agreement” means the Asset Purchase Agreement to which this Exhibit A is
attached (including the Seller Disclosure Schedule and all other schedules and
exhibits attached hereto), as it may be amended from time to time.
 
“Business” shall mean the B2B business activities conducted by the North
American Technology Group of Systemax (“NATG”), other than the Excluded
Business.


“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions are authorized or required by law in the state of
California to be closed.
 
“Canadian Competition Act” ” means the Competition Act, R.S.C. 1985, c. C34, as
amended.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).
 
“Contract” means any agreement, contract, consensual obligation, promise,
understanding, arrangement, commitment or undertaking of any nature (whether
written or oral and whether express or implied).
 
“Copyrights” means all copyrights, including in and to works of authorship and
all other rights corresponding thereto throughout the world, whether published
or unpublished, including rights to prepare, reproduce, perform, display and
distribute copyrighted works and copies, compilations and derivative works
thereof.
 
“Customer Data” means all data regarding customers and customer prospects
described in Section 1.1(g).
 
“Damages” means, with respect to any Person, any damage, liability, demand,
claim, action, cause of action, cost, deficiency, penalty, fine or other loss or
out-of-pocket expense (including actual attorneys’ and other professional fees
and expert fees), whether or not arising out of a third party claim, against or
affecting such Person.
 
“Defined Benefit Plan” means either a plan described in Section 3(35) of ERISA
or a plan subject to the minimum funding standards set forth in Section 302 of
ERISA and Section 412 of the Code.
 

--------------------------------------------------------------------------------

“Effective Time” means 12:01 a.m., Pacific Time on the Closing Date.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, and all the employee benefit, fringe benefit,
supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, pension, retirement, savings, stock option,
stock purchase, phantom stock, stock appreciation, health, welfare, medical,
dental, disability, life insurance and similar plans, programmes, arrangements
or practices relating to the current or former employees, officers or directors
of Systemax or the Sellers maintained, sponsored or funded by Systemax or the
Sellers, whether written or oral, funded or unfunded, insured or self-insured,
registered or unregistered under which Systemax or the Sellers may have any
liability contingent or otherwise, other than benefit plans established pursuant
to statute.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, Order, proxy, option, right of first refusal,
preemptive right, community property interest, legend, defect, impediment,
exception, reservation, limitation, impairment, imperfection of title, condition
or restriction of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).
 
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust or company (including any limited liability company or joint stock
company).
 
“Environmental Claim” means any written claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice by any Person alleging
potential liability of any Seller (including, without limitation, potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, or penalties)
arising out of, based on or resulting from (a) the presence, or release into the
environment, of, or exposure to, any Material of Environmental Concern at any
location, whether or not owned or operated by Sellers or (b) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.
 
“Environmental Laws” means all federal, state, provincial, local and foreign
Legal Requirements relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata, and natural resources), including,
without limitation, Legal Requirements relating to (i) emissions, discharges,
releases or threatened releases of, or exposure to, Materials of Environmental
Concern, (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern,
(iii) recordkeeping, notification, disclosure and reporting requirements
regarding Materials of Environmental Concern, and (iv) endangered or threatened
species of fish, wildlife and plant and the management or use of natural
resources.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
Exhibit A - Page 2

--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Excluded Business” shall mean all businesses of Systemax, Sellers and their
respective Affiliates other than the Business, including without limitation,
Sellers’ retail operations, Sellers’ ecommerce/online marketplace operations
(including as carried on via third party sites), Sellers’ TV shopping network
operations, any business carried on by Global Industrial Holdings LLC and/or its
direct or indirect subsidiaries, any business carried on by Systemax Europe SARL
and/or its direct or indirect subsidiaries, and/or any business carried on by
any Excluded Entity.
 
“Excluded Entities” shall mean SYX Distribution Inc. (as related to its
operation of the Excluded Business); Systemax Manufacturing Inc.; TigerDirect
Retail Services Inc.; Systemax Puerto Rico Inc.; Streak Products Inc.; New SAH
Corp.; Global Industrial Holdings LLC and/or its direct or indirect
subsidiaries; Systemax Europe SARL and/or its direct or indirect subsidiaries;
Misco Germany Inc.; Misco America Inc.; Rebate Holdings LLC and/or its direct or
indirect subsidiaries; and/or Systemax Global Solutions Inc.
 
“Exercise All Rights” means to exercise or practice any and all rights now or
hereafter provided by Legal Requirement anywhere in the world to inventors,
authors, creators and/or owners of intellectual or intangible property;
including the right to make, use, disclose, sell, offer to sell, distribute,
import, rent, lease, lend, reproduce, prepare derivative works of and otherwise
modify, perform and display (whether publicly or otherwise), broadcast,
transmit, use and/or otherwise exploit such intellectual or intangible property
and/or any product, component or service embodying, related to or subject to
such intellectual or intangible property; and the right to assign, transfer,
license and/or sublicense (with the right to sublicense further) any of the
foregoing, and the right to have and/or authorize others do any of the
foregoing.
 
“GAAP” means United States generally accepting accounting principles, in effect
on the date on which they are to be applied pursuant to this Agreement, applied
consistently throughout the relevant periods.
 
“Governmental Approval” means any: (a) permit, license, certificate, concession,
approval, consent, ratification, permission, clearance, confirmation, exemption,
waiver, franchise, certification, designation, rating, registration, variance,
qualification, accreditation or authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Legal Requirement; or (b) right under any Contract with any
Governmental Authority.
 
“Governmental Authority” means any:  (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, provincial, state, local, municipal,
foreign or other government; (c) governmental or quasi governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal); (d) multinational organization or body; or (e)
individual, Entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
Exhibit A - Page 3

--------------------------------------------------------------------------------

“Intellectual Property Rights” means any or all rights in and to intellectual
property and intangible industrial property rights, including, without
limitation, (i) Patents, Trade Secrets, Copyrights, Trademarks and (ii) any
rights similar, corresponding or equivalent to any of the foregoing anywhere in
the world.
“IRS” means the Internal Revenue Service.
 
“Investment Canada Act” means the Investment Canada Act, R.S.C. 1985, c. 28 (1st
Supp.), as amended.
 
“Knowledge” of Sellers, or any similar phrase, means, with respect to any fact
or matter, the actual knowledge after reasonable inquiry, of the following
persons: Larry Reinhold, Tex Clark, Eric Lerner and/or Adam Shaffer.
 
“Legal Requirement” means any federal, provincial state, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority prior to the date hereof.
 
“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.
 
“Material Adverse Effect” means any event, change or effect that, when taken
individually or together with all other adverse events, changes and effects, is
or is reasonably likely (a) to be materially adverse to the condition of the
Business, Purchased Assets or Assumed Liabilities, taken as a whole, other than
in the case of any of the foregoing, any such effect to the extent resulting
from (A) changes in the financial or securities markets or general economic or
political conditions in the United States or any other market in which Sellers
operate not having a materially disproportionate effect on the Sellers and the
Business, taken as a whole, relative to other participants in the industry in
which the Sellers operate, (B) changes required by GAAP or changes required by
the regulatory accounting requirements applicable to any industry in which the
Sellers operate, (C) changes (including changes of Applicable Law) or conditions
generally affecting the industry in which the Sellers operate and not
specifically relating to or having a materially disproportionate effect on
Sellers and the Business, taken as a whole, relative to other participants in
the industry in which the Sellers operate, (D) any engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any acts of war, sabotage or terrorism or natural disasters
involving the United States of America occurring prior to, on or after the date
of this Agreement, (E) the entry into or announcement of the transactions
contemplated by this Agreement or the consummation of the transactions
contemplated hereby (including any impact on customers or employees except as
specifically set forth elsewhere in the Agreement), (F) any failure by any
Seller or the Business to meet any internal or published budgets, projections,
forecasts or predictions of financial performance for any period (it being
understood that this clause (F) shall not prevent a party from asserting that
any fact, change, event, occurrence, circumstance or effect that may have
contributed to such failure independently constitutes a Material Adverse
Effect), or (G) any action taken (or omitted to be taken) as required by this
Agreement or at the written request of the Purchaser or (b) to prevent or
materially delay consummation of the Transaction or otherwise to prevent the
Sellers from performing their material obligations under this Agreement.
 
Exhibit A - Page 4

--------------------------------------------------------------------------------

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, petroleum and petroleum
products, asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, radon, fungus, mold,
mycotoxins or other substances that may have an adverse effect on human health,
reproduction or the environment.
 
“Member of the Controlled Group” means (i) any Person that, together with a
Seller, is or was at any time treated as a single employer under Section 414 of
the Code or Section 4001 of ERISA and (ii) any general partnership of which the
Seller is or has been a general partner.
 
“Multiemployer Plan” means a plan described in Section 3(37) of ERISA.
 
“Order” means any:  (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.
 
“Patents” means all United States and foreign patents and utility models and
applications therefor and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, and
equivalent or similar rights anywhere in the world in inventions and
discoveries, including invention disclosures.
 
“Permitted Encumbrances” means (i) Encumbrances disclosed on the Financial
Statements or Closing Balance Sheet, as applicable, (ii) statutory, common or
civil law liens in favor of carriers, warehousemen, mechanics and materialmen to
secure claims for labor, materials or supplies arising or incurred in the
ordinary course of business not yet due and payable or being contested in good
faith by appropriate proceedings and for which adequate accruals or reserves
have been established on the Financial Statements or Closing Balance Sheet, as
applicable, (iii) statutory liens for Taxes not yet due and payable or Taxes
being contested in good faith by appropriate proceedings and for which adequate
accruals or reserves have been established on the Financial Statements or
Closing Balance Sheet, as applicable, (iv) liens against specific assets arising
under sales contracts and equipment leases with third parties entered into in
the ordinary course of business, and (v) liens arising under the Systemax Credit
Facility; provided that all liens on Purchased Assets or Assumed Liabilities
arising under this subsection (v) shall be released prior to the Closing.
 
Exhibit A - Page 5

--------------------------------------------------------------------------------

“Person” means any individual, Entity or Governmental Authority.
 
“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority or
any arbitrator or arbitration panel.
 
“Purchased Contracts” means all Seller Contracts, Personal Property Leases and
Contracts for Leased Real Property.
 
“Registered Intellectual Property Rights” means all United States, international
and foreign:  (i) Patents, including applications therefor; (ii) registered
Trademarks, applications to register Trademarks, including intent-to-use
applications, or other registrations or applications related to Trademarks;
(iii) Copyright registrations and applications to register Copyrights; and (iv)
any other Intellectual Property Rights that is the subject of an application,
certificate, filing, registration or other document issued by, filed with, or
recorded by, any Governmental Authority at any time.
 
“Representatives” means officers, directors, employees, attorneys, accountants,
advisors, agents, distributors, licensees, equity holders, lenders and
Affiliates of a party.
 
“Systemax Credit Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of October 27, 2010, by and among Systemax and certain
affiliates thereof and JPMorgan Chase Bank, N.A., as U.S. Administrative Agent,
J.P. Morgan Europe Limited, as UK Administrative Agent, J.P. Morgan Securities,
Inc. as Sole Bookrunner and Sole Lead Arranger, and the lenders from time to
time party thereto, as amended.
 
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, unemployment, FICA, FUTA, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty, escheat,
unclaimed or abandoned property, electronic waste recycling fees or other tax,
governmental fee or other assessment or charge of any kind whatsoever, together
with any interest or any penalty, addition to tax or additional amount and any
interest on such penalty, addition to tax or additional amount, imposed by any
Tax Authority.
 
“Tax Authority” means a Governmental Authority responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).
 
“Tax Return” means any return, statement, declaration, notice, certificate or
other document that is or has been filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement related to any Tax.
 
“Trade Secrets” means all trade secrets under applicable Legal Requirement and
other rights in know-how and confidential or proprietary information,
processing, manufacturing or marketing information, including new developments,
inventions, processes, ideas or other proprietary information that provide an
advantage over competitors who do not know or use it and documentation thereof
(including related papers, notebooks, specifications, designs, methods of
manufacture and data processing software, compilations of information) and all
claims and rights related thereto.
 
Exhibit A - Page 6

--------------------------------------------------------------------------------

“Trademarks” means any and all trademarks, service marks, logos, trade names,
corporate names, and all goodwill associated therewith throughout the world.
 
“Transaction” means, collectively, the transactions contemplated by this
Agreement.
 
“Transaction Agreements” means this Agreement and all other agreements,
certificates, instruments, documents and writings delivered by Purchaser and/or
a Seller in connection with the Transaction.
 
“Transfer Taxes” means all federal, provincial, state, local or foreign sales,
use, transfer, real property transfer, mortgage recording, stamp duty,
value-added or similar Taxes that may be imposed in connection with the transfer
of Purchased Assets or assumption of Assumed Liabilities, together with any
interest, additions to Tax or penalties with respect thereto and any interest in
respect of such additions to Tax or penalties.
 
 “VDR” means the virtual data room hosted by Merrill Corporation and named
“Saturn martinwolf,” as it exists on the date of this Agreement.
 
Exhibit A - Page 7

--------------------------------------------------------------------------------

EXHIBIT B
BILL OF SALE
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT D
NON-COMPETITION AGREEMENT
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-1
REAL PROPERTY SUBLEASE – MIAMI, FLORIDA
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-2
REAL PROPERTY SUBLEASE – JEFFERSON, GEORGIA
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-3
REAL PROPERTY SUBLEASE – DALLAS, TEXAS
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-4
REAL PROPERTY SUBLEASE – NAPERVILLE, ILLINOIS
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-5
REAL PROPERTY SUBLEASE – VERNON HILLS, ILLINOIS
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-6
REAL PROPERTY SUBLEASE – VANDALIA, OHIO
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT E-7
REAL PROPERTY SUBLEASE – RICHMOND HILL, ONTARIO
(see attached)
 

--------------------------------------------------------------------------------

EXHIBIT F
TRANSITION SERVICES AGREEMENT
(see attached)
 
 

--------------------------------------------------------------------------------